 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHolly Manor Nursing Home and Teamsters LocalUnion No. 286, a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Help-ers of America and Gabrielle Wicklow. Cases 22-CA-6288, 22-CA-6665, and 22-CA-417March 29, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn April 27, 1976, Administrative Law JudgeJames V. Constantine issued the attached Decision inthis proceeding. Thereafter, Respondent and theGeneral Counsel filed exceptions and supportingbriefs. Respondent also filed an answering brief tothe General Counsel's exceptions.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge only to the extent consistent herewith.1. The Administrative Law Judge concluded, andwe agree, that Respondent violated Section 8(a)(l)and (3) of the Act by its disparate treatment ofemployees Wicklow and Ritchie in issuing to themon November 11, 1974, warning notices regardinguse of the intercom for personal reasons. Contrary tothe Administrative Law Judge, we also find thatRespondent violated Section 8(a)(1) and (3) byissuing to Wicklow and Ritchie warning noticesregarding aid and support to the Union on Respon-dent's premises.The record shows that Respondent issued separatewarning notices to Wicklow and Ritchie on Novem-ber 11, 1974, threatening them with suspension ordischarge if either "escorted or accompanied" offi-cials of Local 286 who are "unauthorized ..In its answering brief, Respondent contends, inter alia, that the GeneralCounsel's exceptions were untimely filed. Pursuant to the earlier agreementof the parties, the due date for exceptions and briefs was extended to June 8,1976. On that date, the Associate Executive Secretary granted the GeneralCounsel's request of June 7, and extended the time for filing to June 14,1976. The General Counsel's exceptions and brief were mailed on June 9,1976. Respondent contends that the General Counsel's request for anadditional extension of time was not received by the Board 3 days pnor tothe due date of June 8 and therefore did not comply with the literalrequirements of Sec. 102.46(a) of the Board's Rules and Regulations, Series8, as amended.However, we note that, although the General Counsel did not technicallycomply with Sec. 102.46(a), his exceptions qualify as cross-exceptions and,as such, were timely filed under Sec. 102.46(e). Also, we are mindful of thefact that the Rules and Regulations, Sec. 102.121., specify that they "shall beliberally construed to effectuate the purposes and provisions of the Act."235 NLRB No. 56through this facility." The Administrative Law Judgedismissed the allegations as to these warning noticesbecause he interpreted them to indicate that theemployees "should not aid or support the Unionduring. ..working time."We find that the issuance of the warning noticesinterfered with employees' Section 7 rights. Thus,there was no valid no-solicitation rule in effect at thetime Respondent issued the warning notices. Rather,as the Administrative Law Judge found, and weagree, Respondent's rule against solicitation andagainst distribution was unlawfully broad and henceviolated Section 8(a)(1) of the Act. In such circum-stances, the reprimand directed solely at aiding orsoliciting for the Union on Respondent's premiseswas discriminatory on its face. Moreover, we findthat the warning notices are ambiguous and are notcarefully restricted to improper solicitation evenassuming a valid rule against solicitation existed.Accordingly, we find that Respondent violated Sec-tion 8(a)(1) and (3) by issuing to Wicklow andRitchie warning notices regarding aid and support tothe Union on Respondent's premises.2. The General Counsel has excepted to theAdministrative Law Judge's failure to find thatRespondent unlawfully withheld wage increases fromRitchie and Wicklow in December 1974. The Admin-istrative Law Judge dismissed this allegation regard-ing Ritchie because he was unable to infer that herjob evaluations were withheld for union reasons(hence that she was denied a wage increase for unionreasons). He failed to make a finding as to thewithholding of this wage increase from Wicklow. Wefind merit in the General Counsel's exceptions.The credited evidence shows that Respondentevaluated its licensed personnel in the latter part ofNovember 1974. Ritchie did not receive an evalu-ation at that time but first saw her evaluation datedNovember 25, 1974, during the hearing of this case.Wicklow received her evaluation approximately Iweek after the other licensed personnel. Based on theNovember 1974 evaluation, Respondent grantedFurthermore, a request for an extension of time in which to file exceptions isa procedural step and the granting of such a request is within theadministrative discretion of the Board. Finally, Respondent had theopportunity to, and did, file an answering brief, and has failed to show thatit was prejudiced by the extension of time granted to the General Counsel.We therefore conclude that the purposes of the Act are best effectuated byaccepting the General Counsel's exceptions and find no ment to Respon-dent's contention that the exceptions are improperly before the Board.2 Respondent and the General Counsel have excepted to certaincredibility findings made by the Administrative Law Judge. It is the Board'sestablished policy not to overrule an Administrative Law Judge's resolutionswith respect to credibility unless the clear preponderance of all of therelevant evidence convinces us that the resolutions are incorrect. StandardDry Wall Products, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3,1951). We have carefully examined the record and find no basis forreversing his findings.426 HOLLY MANOR NURSING HOMEwage increases to its nonprobationary licensed per-sonnel except for Ritchie and Wicklow.We conclude that the failure to give Ritchie a jobevaluation in November 1974 and the denial of wageincreases to Ritchie and Wicklow at that time whenother nonprobationary licensed personnel weregranted wage increases were prompted by these twoemployees' union activities rather than their jobperformance and hence violated Section 8(a)(3) and(1) of the Act. In arriving at these conclusions, werely on the following record evidence. First, it isundisputed that Respondent knew about Ritchie andWicklow's union activities in November 1974. Just 2weeks before the licensed personnel were evaluated,Respondent discriminatorily issued warning noticesto Ritchie and Wicklow. Second, Respondent did notexplain to Ritchie why she was not given anevaluation at the same time other licensed personnelwere evaluated. Third, Wicklow's evaluation wasdelayed because Respondent's administrator, Roth-man, instructed Supervisor Doherty to change theoriginal evaluation and prepare a second evaluation.Although Rothman offered a number of reasonsduring the hearing of this case for denying Wicklow'swage increase, the evaluation introduced into evi-dence made no mention of these alleged incidents.Fourth, the record shows that Ritchie and Wicklowearlier received superior evaluations and that Roth-man considered both employees to be excellentnurses. Fifth, we note that the denial of the wageincrease to Ritchie occurred contemporaneously withRespondent's discriminatory demotion of Ritchiefrom charge nurse to staff nurse. Finally, we notethat Ritchie and Wicklow were subsequently offeredmore responsible positions by Respondent.3. The Administrative Law Judge concluded thatRespondent violated Section 8(a)(1) and (3) byrequiring employee Wicklow to produce in her thirdrather than her fifth month of pregnancy a physi-cian's statement that she was able to continue towork. In the absence of exceptions thereto, we adoptthe Administrative Law Judge's conclusion.4. The General Counsel has excepted to theAdministrative Law Judge's dismissal of the com-plaint allegation that Respondent violated Section8(a)(l), (3), and (4) by causing Wicklow to lose herposition as a private duty nurse. We find merit in thisexception.The record reveals that Wicklow, a nurse onRespondent's staff, was hired by Newton Cutler onFebruary 2, 1975, as a private duty nurse to care forCutler's mother, a patient at Respondent's nursinghome, during hours Wicklow was not scheduled towork for Respondent. On April 28, 1975, Respondent3 The Administrative Law Judge concluded, and we agree, that Respon-dent violated Sec. 8(aX3) and (1) by discharging Wicklow from her staffnurse position on April 28, 1975.unlawfully discharged Wicklow from her staff nurseposition.3However, Wicklow continued to performprivate nurse duty for Cutler on Respondent'spremises until May 1975 when Cutler terminatedWicklow as a private duty nurse.The credited record evidence shows that in earlyMay 1975 Respondent's administrator, Rothman,asked Cutler to dismiss Wicklow because Wicklowwas using Cutler's time "in part to distribute leafletson other nurses' cars." While he described Wicklowas a "nuisance" because she distributed unionleaflets, Rothman nevertheless agreed with Cutlerthat Wicklow was a good nurse. Cutler refused todismiss Wicklow.By letter dated May 12, 1975, however, Rothmantold Wicklow that she was no longer permitted onthe premises of Respondent's nursing home becauseshe had violated Respondent's rule against "canvass-ing or soliciting." Rothman also told Cutler thatWicklow was forbidden to enter the premises ofRespondent's nursing home. Thereafter, Cutlerceased employing Wicklow as a private duty nurse.Although the Administrative Law Judge found thatWicklow's distribution of union leaflets in the park-ing lot prompted Rothman to ask Cutler to ceaseusing Wicklow as a private duty nurse and eventuallycaused Cutler to terminate Wicklow, he neverthelessfound no violation because Wicklow was an indepen-dent contractor and thus not protected by the Act.He further found that, even if Wicklow was anemployee, Respondent could lawfully bar Wicklowfrom its premises because Wicklow was an employeeof Cutler, not of Respondent.We cannot close our eyes to the realities of thesomewhat unique situation where Respondent con-tinued to retain control over discriminatee Wicklow'semployment opportunities and continued to penalizeher for engaging in protected activity. Indeed, Re-spondent held a veto power over a significant aspectof discriminatee Wicklow's employment as a privateduty nurse for Mrs. Cutler: Respondent controlleddiscriminatee Wicklow's right to work as a privateduty nurse at Respondent's nursing home. Respon-dent exercised its veto not because of any derelictionin Wicklow's professional care of Mrs. Cutler butbecause Wicklow violated Respondent's rule against"canvassing or soliciting." However, as found by theAdministrative Law Judge, and discussed above,Respondent's rule against "canvassing or soliciting"(which also covered distribution of literature) wasunlawfully broad and thus violated Section 8(a)(l) ofthe Act. Hence, in the absence of a valid rule, orevidence that Wicklow disrupted order, discipline, orsecurity of Respondent's nursing home, we find that427 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent prohibited Wicklow's entering the nurs-ing home because of her union activity. Inasmuch asRespondent's actions caused Wicklow to be termi-nated as a private duty nurse, we find that Respon-dent thereby violated Section 8(a)(l) and (3) of theAct.45. The Administrative Law Judge found thatAssistant Director of Nursing Severa asked employeeMary Cole whether Cole was for the Union, whetherCole knew who was for the Union, and whether Coleknew who was on the bargaining committee. Al-though the Administrative Law Judge stated thatsuch inquiries contravene Section 8(a)(1) of the Act,he also indicated that he would dismiss paragraph 11of the complaint if failure to name Severa does notwarrant his finding.The General Counsel has filed exceptions to clarifythe Administrative Law Judge's disposition of Sev-era's interrogation of Cole. Because there is nofactual dispute as to Severa's interrogation of Cole,and because the issue was fully litigated and isintimately related to the subject matter of thecomplaint, we shall find and remedy this unlawfulconduct even though it is not specifically alleged tobe an unfair labor practice in the complaint.56. The Administrative Law Judge concluded, andwe agree, that Respondent violated Section 8(a)(3)and (1) of the Act by causing Ritchie to lose her jobas charge nurse and by demoting her to a staff nurseposition. In arriving at this conclusion, the Adminis-trative Law Judge found that Ritchie was demotedbecause she refused to accept a position as supervisorcharge nurse which was outside the unit representedby the Union. As a result of her demotion to a staffnurse position, Ritchie was no longer paid for herlunchtime. The Administrative Law Judge found thatthe loss of paid lunchtime was not discriminatorybecause none of the staff nurses received compensa-tion for their lunch periods.Even assuming the discontinuance of the paidlunchtime does not constitute an independent viola-tion of the Act, we find that this benefit floweddirectly from and was intimately connected with theI In dismissing this allegation of the complaint, the Administrative LawJudge failed to consider Wicklow's status as a discriminatee. Thus, althoughthe Administrative Law Judge concluded that Respondent violated Sec.8(a)(3) by discharging Wicklow from her staff position on April 28, 1975, hedid not consider Wicklow's status as an unlawfully discharged employeewhen he determined her status on May 12, 1975. However, it is axiomaticthat an individual found to be a discriminatee within the meaning of Sec.8(a)(3) retains employee status for purposes of the Act. Thus, the Board hasfound violations of the Act where an employer has taken adverse actionagainst an unlawfully discharged employee. See, e.g., Steere BroadcastingCorporation, 158 NLRB 487 (1966) (employer contacted other employers toattempt to secure discharge, blacldisting of, or other adverse action againstformer employees because of their union membership or activities), and LE. Schooley, Inc., 119 NLRB 1212 (1958) (employer refused to fill outquestionnaire as to employment history necessary to allow discriminatee toobtain other employment). Similarly, the Board has found violations of thecharge nurse position from which Ritchie was discri-minatorily removed. Hence, we find that the make-whole remedy for Ritchie shall include reimburse-ment for such loss of pay.7. Respondent admitted, either in its answer,during the hearing, or in a motion filed after thehearing, certain allegations in the complaint. On thebasis of these admissions, the Administrative LawJudge concluded that Respondent violated Section8(a)(5) and (1) by unilaterally changing workingconditions of unit employees with regard to punchingin and out for their break and lunch periods. TheAdministrative Law Judge also concluded that Re-spondent violated Section 8(a)(1) by issuing warningnotices to employees for failure to punch in and outin accordance with the above-described rule changes.We adopt these findings by the Administrative LawJudge.In his exceptions, the General Counsel contendsthat the issuance of the warning notices also violatedSection 8(a)(3) of the Act. We agree.The record shows that Respondent's administrator,Rothman, told assembled employees before theelection that if a union were voted in the employeeswould be required to punch in and out for lunch andbreak periods, in addition to the existing practice ofpunching in and out at the beginning and end of theworkday. The record further shows that Respondentinstituted the new rules and issued the warningnotices shortly after the Union won the election onSeptember 13 and was certified on September 30.Among the employees who received the warningnotices were employees Wicklow and Speidell, bothof whom were principal union adherents. In thecontext of Respondent's union animus, and the factsabove, particularly the timing of the issuance of thewarning notices, we find that the warning noticeswere issued in retaliation against employees forhaving selected the Union; hence, the conductviolated not only Section 8(a)(1) but also Section8(a)(3) of the Act.8. The General Counsel has excepted to theAdministrative Law Judge's dismissal of the allega-Act where an employer has refused to hire an applicant because ofantiunion reasons. See Georgia-Pacific Corporation, 221 NLRB 982 (1975).Certainly, discriminatee Wicklow, who was on Respondent's premises withRespondent's approval, cannot be found to enjoy less protection fromRespondent's discriminatory actions than former employees and applicantsfor employment.Moreover, even if there was no direct employer-employee relationshipbetween Respondent and Wicklow, the association between Newton Cutlerand Respondent had an intimate business character. Pursuant thereto,discriminatee Wicklow continued to work as a private duty nurse atRespondent's nursing home where she remained subject to Respondent'srules and regulations and where Respondent retained control over variousaspects of her professional care of Mrs. Cutler. Cf. Satra Belarus, Inc., 226NLRB 744(1976); Austin Company, 101 NLRB 1257(1952).5 See Crown Zellerbach Corporation, 225 NLRB 911 (1976), and casescited therein.428 HOLLY MANOR NURSING HOMEtion that Respondent violated Section 8(a)(l) and (5)by calling a meeting of employees in July 1975 tosolicit the filing of a decertification petition. Indismissing this allegation, the Administrative LawJudge found that Respondent did not initiate anymovement to encourage the filing of the decertifica-tion petition but merely was prepared to answerquestions about the matter. We find merit in theGeneral Counsel's exceptions.The Union was certified on September 30, 1974, asthe collective-bargaining representative for separateunits of Respondent's employees. It is undisputedthat Respondent violated Section 8(a)(5) and (1) bybargaining with the Union in bad faith after Septem-ber 10, 1974, and at the time of the meeting in July1975. Respondent has admitted that it also violatedSection 8(a)(1) and (5), inter alia, by unilaterallygranting a wage increase in December 1974, byunilaterally changing work conditions between Octo-ber 1974 and June 1975, and by bargaining directlyand individually with employees in the units repre-sented by the Union. In addition, the record containsmyriad violations of Section 8(a)(1) and (3), manyfound by the Administrative Law Judge and notexcepted to by Respondent, and others discussedelsewhere in this Decision. It was in the context ofRespondent's massive unfair labor practices, includ-ing direct dealings with employees over terms andconditions of employment in derogation of theUnion's status as bargaining representative, that theJuly 1975 meeting took place.According to Rothman, Respondent's president,the July meeting of employees was called to discussproblems relating to their work.6By Rothman's ownadmission however, he expected and was prepared toanswer questions about a decertification petition.Indeed, Rothman testified that he expected a ques-tion about a decertification petition because he knewthat employee Lorraine Lauenstein would be at themeeting. In fact, Lauenstein, who openly opposedthe Union and later filed the decertification petition,was the employee who asked Rothman how theemployees could obtain a decertification petition.We find, contrary to the Administrative LawJudge, that the purpose of the July 1975 meeting wasto encourage and induce the filing of a decertifica-tion petition. In so finding, we rely on the over-whelming record evidence of Respondent's unlawfulefforts to sow dissatisfaction with the Union amongthe employees and thereby rid itself of the Union.Thus, Respondent not only bargained in bad faithbut also dealt directly with employees and took6 Although the Administrative Law Judge found that Rothman occasion-ally held such meetings, the record shows that Rothman did not recall whenany such meeting was held before July 1975.7 In view of our finding of an 8(a}(1) violation and our remedy withunilateral action in derogation of the Union's statusas the duly designated representative of the unitemployees. In these circumstances, including theabsence of a practice of conducting such meetingsand Rothman's admissions, we find that Respondentcalled the July 1975 meeting to encourage and inducethe filing of a decertification petition in violation ofSection 8(a)(1).79. We find it unnecessary to pass on the GeneralCounsel's exception regarding threats to dischargeand the interrogation of employee Speidell as theyare cumulative in view of the other extensive viola-tions of Section 8(a)(1) of the Act found herein andwould not change the remedy.Having found that Respondent issued variouswarning notices and letters of reprimand in violationof the Act, we shall direct that Respondent removesuch notices from the affected employees' personnelfiles.To remedy Wicklow's discriminatory terminationas a private duty nurse, supra, we shall directRespondent to notify Newton Cutler in writing thatit has no objections based on considerations of unionor protected activity to the assignment of Wicklow asa private duty nurse at Holly Manor Nursing Home.In addition, we shall hold Respondent responsible toremedy the monetary aspects of this unfair laborpractice.We shall also direct Respondent to compensateDarrel Ritchie and Gabrielle Wicklow for any loss ofpay either may have suffered by Respondent'sdiscriminatory denial of a wage increase in Novem-ber 1974.Finally, unlike the Administrative Law Judge, wefind that an appropriate remedy is warranted toremove the unlawful effect of Respondent's ruleagainst "canvassing or soliciting" that the Adminis-trative Law Judge found to be violative of Section8(a)(1) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Holly Manor Nursing Home, Mendham, New Jer-sey, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discouraging membership in Teamsters LocalUnion No. 286, herein called Local 286, or any otherlabor organization, by (1) discharging employees orotherwise discriminating in any manner in respect totheir tenure of employment or any term or conditionrespect to Respondent's violations of Sec. 8(aX5), we find it unnecessary topass on the General Counsel's further exception that Respondent's conductwith respect to the filing of the decertification petition, also violated Sec.8(aX5) of the Act.429 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof employment; (2) discriminatorily reducing thenumber of days an employee works each week; (3)demoting employees; (4) reducing the number of anemployee's vacation days; (5) delaying the reemploy-ment of employees injured on the job when theyrecover from such injuries; and (6) requiring apregnant employee to submit a physician's state-ment, that such employee is able to work, soonerthan Respondent's rules require such a statement.(b) Issuing warning notices to employees for failingto punch in and out as required by a unilateralchange in working conditions.(c) Issuing warning notices to prounion employeesonly.(d) Coercively interrogating employees regardingtheir or other employees' union sympathies andunion activities.(e) Unilaterally granting a wage increase to em-ployees in the two units represented by Local 286.(f) Unilaterally changing working terms and work-ing conditions of employees in the aforesaid twounits.(g) Unilaterally changing the job classification ofsupervisory nurses and refusing to recognize theUnion as the bargaining representative of suchnurses although they perform only nonsupervisoryduties.(h) Bargaining directly and individually with em-ployees represented by Local 286 in the aforesaidtwo units concerning bargainable subjects.(i) Promulgating, maintaining in effect, enforcing,or applying any rule or regulation prohibiting itsemployees from soliciting on behalf of any labororganization during their nonworking time in anyarea of its nursing home other than immediatepatient care areas, or from distributing literatureduring nonworking time, on behalf of any labororganization in any nonworking area of its nursinghome other than immediate patient care areas.(j) Promising its nurses an increase in wageswithout bargaining thereon with Local 286, theircollective-bargaining agent.(k) Changing any other terms or conditions ofemployment of employees in the aforesaid two unitsrepresented by Local 286 without prior bargainingthereon with said Union.(1) Encouraging or inducing employees to file adecertification petition.(m) In any other manner interfering with, restrain-ing, or coercing employees in the exercise or enjoy-ment of rights guaranteed them by Section 7 of theAct, except to the extent that such rights may beaffected by an agreement requiring membership in alabor organization as a condition of employment asauthorized by Section 8(a)(3) of the Act.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Offer Gabrielle Wicklow immediate and fullreinstatement to her former position or, if suchposition no longer exists, to a substantially equiva-lent one, without prejudice to her seniority and otherrights and privileges enjoyed by her, including thenumber of days worked each week by her before theywere discriminatorily reduced, and make her wholefor any loss of pay she may have suffered by reasonof Respondent's discrimination against her, in accor-dance with the formula set forth in F. W. WoolworthCompany, 90 NLRB 289 (1950), with interest thereonto be computed in the manner prescribed in FloridaSteel Corporation, 231 NLRB 651 (1977).(b) Notify Newton Cutler, in writing, that it has noobjections, based on considerations of union orprotected concerted activity, to the assignment ofGabrielle Wicklow as a private duty nurse at HollyManor Nursing Home, and make her whole for anyloss of pay from this position which she may havesuffered by reason of Respondent's discriminationagainst her, in accordance with the formula set forthin F. W. Woolworth Company, 90 NLRB 289 (1950),with interest thereon to be computed in the mannerprescribed in Florida Steel Corporation, 231 NLRB651 (1977).(c) Restore Darrel Ritchie to her former position ofcharge nurse from which she was demoted or, if suchposition no longer exists, to a substantially equiva-lent one, without prejudice to her seniority and otherrights and privileges enjoyed by her; make her wholefor any loss of pay she may have suffered by reasonof said demotion including loss of paid lunchtime;compensate her for the loss of vacation days in 1975resulting from a discriminatory reduction thereof;reimburse her for any loss of pay she may havesuffered by discriminatorily not recalling her fromFebruary 4 to February 10, 1975, in accordance withthe formula set forth in F. W. Woolworth Company,90 NLRB 289 (1950), and pay her interest thereon, tobe computed in the manner prescribed in FloridaSteel Corporation, 231 NLRB 651 (1977).(d) Compensate Darrel Ritchie and GabrielleWicklow, respectively, for any loss of pay either mayhave suffered by the discriminatory denial of a wageincrease in November 1974, in accordance with theformula set forth in F. W. Woolworth Company, 90NLRB 289 (1950), with interest thereon, to becomputed in the manner prescribed in Florida SteelCorporation, 231 NLRB 651 (1977).(e) Compensate Delori Sowards for any loss of payshe may have suffered by discriminatorily reducingthe number of days she worked each week, inaccordance with the formula set forth in F. W.Woolworth Company, 90 NLRB 289 (1950), with430 HOLLY MANOR NURSING HOMEinterest thereon, to be computed in the mannerprescribed in Florida Steel Corporation, 231 NLRB651 (1977).(f) Bargain collectively with Local 286 as theexclusive bargaining representative of all the employ-ees in each of the appropriate units with respect torates of pay, wages, hours of employment, and otherterms and conditions of employment, and, if anyadditional understanding is reached, embody suchunderstanding in a signed amendment to the presentcollective-bargaining agreement.(g) Remove from the personnel files of GabrielleWicklow and of Darrel Ritchie, respectively, theletters of warning and reprimand dated November11, 1974, and notify them in writing that such lettershave been removed from their respective personnelfiles.(h) Rescind its rule covering "canvassing or solicit-ing" as set forth in the Patient Care Manual, to theextent that it prohibits its employees from solicitingon behalf of a labor organization during theirnonworking time in any area of the nursing homeother than immediate patient care areas or fromdistributing literature during their nonworking time,on behalf of a labor organization, in nonworkingareas of its nursing home other than immediatepatient care areas.(i) Remove from the personnel files the warningnotices to employees for failing to punch in and outat lunch and break periods as required by a unilater-al change in working conditions.(j) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(k) Post at its premises at Mendham, New Jersey,copies of the attached notice marked "Appendix."8Copies of said notice, on forms provided by theRegional Director for Region 22, after being dulysigned by an authorized representative of Respon-dent, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(I) Notify the Regional Director for Region 22, inwriting, within 20 days from the date of this Order,I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."what steps Respondent has taken to comply here-with.IT IS FURTHER ORDERED that the complaint bedismissed insofar as it alleges violations of the Actnot found herein.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in Team-sters Local Union No. 286, a/w InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, or any otherlabor organization, by discharging employees orotherwise discriminating in any manner in respectto their tenure of employment or any terms orconditions of employment; by discriminatorilyreducing the number of days an employee workseach week; by demoting employees; by reducingthe number of an employee's vacation days; bydelaying the reemployment of employees injuredon the job when they recover from such injuries;or by requiring a pregnant employee to submit aphysician's statement, that such employee is ableto work, sooner than our rules require such astatement.WE WILL NOT issue warning notices to employ-ees for failing to punch in and out withoutbargaining thereon with Local 286.WE WILL NOT issue warning notices to prounionemployees only.WE WILL NOT coercively interrogate employeesregarding their or other employees' union sympa-thies and union activities.WE WILL NOT grant wage increases to employ-ees in the two units described below, or changetheir working terms and working conditions, orpromise them an increase in wage, or change anyother terms or conditions of employment, withoutfirst bargaining thereon with Local 286.WE WILL NOT bargain directly and individuallywith employees represented by Local 286 con-cerning bargainable subjects.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseor enjoyment of rights guaranteed them bySection 7 of the National Labor Relations Act,except to the extent that such rights may beaffected by an agreement requiring membershipin a labor organization as a condition of employ-ment as authorized by Section 8(aX3) of said Act.WE WILL NOT promulgate, maintain in effect,enforce, or apply any rule or regulation which431 DECISIONS OF NATIONAL LABOR RELATIONS BOARDprohibits our employees from soliciting on behalfof any union during their nonworking time in anyarea of our nursing home other than immediatepatient care areas, or for distributing literature onbehalf of any union in any nonworking area inour home other than immediate patient care areasduring their nonworking time.WE WILL NOT encourage or induce employeesto file a decertification petition.WE WILL offer Gabrielle Wicklow immediateand full reinstatement to her former position or, ifsuch position no longer exists, to a substantiallyequivalent one, without prejudice to her seniorityand other rights and privileges enjoyed by her,including the restoration of the number of daysworked each week by her before they werediscriminatorily reduced, and WE WILL make herwhole for any loss of pay she may have sufferedby reason of her discharge and said reduction inher workweek, plus interest.WE WILL notify Newton Cutler, in writing, thatwe have no objections, based on considerations ofunion or protected concerted activity, to theassignment of Gabrielle Wicklow as a privateduty nurse at Holly Manor Nursing Home, andWE WILL compensate Gabrielle Wicklow for anyloss of pay from that position which she may havesuffered by reason of our discrimination, plusinterest.WE WILL compensate Delori Sowards for anyloss of pay she may have suffered by the reduc-tion in the number of days she worked each weekfor us, plus interest.WE WILL restore Darrel Ritchie to her formerposition of charge nurse, or if such position nolonger exists, to a substantially equivalent one,without prejudice to her seniority and other rightsand privileges enjoyed by her, and WE WILL makeher whole for any loss of pay she may havesuffered by reason of said demotion, includingloss of paid lunchtime, plus interest.WE WILL compensate Darrel Ritchie for theloss of some vacation days in 1975 resulting froma discriminatory reduction thereof; WE WILLreimburse her for any loss of pay she may havesuffered by not recalling her to work fromFebruary 4 to February 10, 1975, plus interest.WE WILL compensate Darrel Ritchie and Gabri-elle Wicklow, respectively, for any loss of payeither may have suffered by the discriminatorydenial of a wage increase in November 1974, plusinterest.WE WILL rescind our rule covering "canvassingor soliciting" as set forth in the Patient CareManual, to the extent that it prohibits employeesfrom soliciting on behalf of a labor organizationduring their nonworking time in any area of thenursing home other than immediate patient careareas, or from distributing literature during theirnonworking time, on behalf of a labor organiza-tion, in nonworking areas of the nursing homeother than immediate patient care areas.WE WILL remove from the personnel files ofGabrielle Wicklow and of Darrel Ritchie, respec-tively, the letters of warning and reprimand datedNovember 11, 1974, and notify them in writingthat such letters have been removed from theirrespective personnel files.WE WILL remove from the personnel files thewarning notices to employees for failing to punchin and out at lunch and break periods as requiredby a unilateral change in working conditions.WE WILL bargain collectively with Local 286 asthe exclusive bargaining representative of all ouremployees in each of the two appropriate units itrepresents with respect to rates of pay, wages,hours of employment, and other terms andconditions of employment, and, if any under-standing is reached, we will embody such under-standing in a signed amendment to the presentwritten collective-bargaining agreement we havewith it. The appropriate bargaining units are:All aides, orderlies, maintenance employees,housekeeping employees, laundry employ-ees, dietary and kitchen employees, andward clerks employed at Respondent'sMendham location, but excluding all officeclerical employees, professional employees,registered nurses, licensed practical nurses,guards and supervisors as defined in the Act.All registered nurses and licensed practicalnurses employed at said Mendham location,but excluding all aides, orderlies, mainte-nance employees, housekeeping employees,laundry employees, dietary and kitchen em-ployees, ward clerks, office clerical employ-ees, guards, and supervisors as defined in theAct.All our employees are free to become, remain, orrefuse to become or remain, members of Local 286,or any other labor organization.HOLLY MANOR NURSINGHOMEDECISIONSTATEMENT OF THE CASEJAMES V. CONSTANTINE, Administrative Law Judge: Thisis a consolidated unfair labor practice case litigated432 HOLLY MANOR NURSING HOMEpursuant to the provisions of Section 10(b) of the NationalLabor Relations Act, as amended, herein called the Act.(29 U.S.C. § 160(B).) In Case 22-CA-6288 a charge wasfiled on March 18, 1975, by Teamsters Local 286, HealthCare Facilities and Public Employees, herein called Local286 or the Union, against Holly Manor Nursing Home,herein called Respondent. Said charge was amended onMay 9, 1975. In Case 22-CA-6417, a charge was filed onJune 3, 1975, by Gabrielle Wicklow against said Respon-dent.On August 7, 1975, the Regional Director for Region 22consolidated for hearing Cases 22-CA-6288 and 22-CA-6417, and also issued a complaint covering said two cases.Said complaint in substance alleges that Respondentviolated Section 8(a)(1), (3), and (5) of the Act, and thatsuch conduct affects commerce within the meaning ofSection 2(6) and (7) of the Act. Respondent has answeredadmitting some of the allegations of the complaint butdenying that it committed any unfair labor practices.On October 31, 1975, the General Counsel amended saidcomplaint. (See G.C. Exh. 3.) Said amendment allegesviolations of Section 8(a)(1), (3), (4), and (5) of the Act.Respondent has answered said amendment. Said answeradditionally pleads one affirmative defense. (See G.C. Exh.4.) An additional charge was filed in Case 22-CA-6665,and it was included in the amended complaint by motionat the hearing. The General Counsel's motion to amend thecomplaint, being point XV in its brief, is granted. Respon-dent's Exhibit 18, which said amendment attacks, is toobroad and thus violates Section 8(a)(1) of the Act, for itproscribes oral soliciting or distributing "written material,at any time, ...on the grounds" of Respondent. Tri-County Medical Center, Inc., 222 NLRB 1089 (1976); ClearLake Hospital, 223 NLRB 1 (1976). But the Order herein iscomprehensive enough to proscribe enforcement of suchRespondent's Exhibit 18. Cf., St. John's Hospital and Schoolof Nursing, Inc., 222 NLRB 1150 (1976). Hence no specificmention of this finding is required in the conclusions of lawor recommended Order.Pursuant to due notice this case was heard before me onvarious dates between October 24, 1975, and January 8,1976, at Newark, New Jersey. The General Counsel andRespondent were represented at and participated in thehearing, and had full opportunity to adduce evidence,examine and cross-examine witnesses, file briefs, andpresent oral argument. Briefs have been received from theGeneral Counsel and Respondent.Upon the entire record in this consolidated case, andfrom my observation of the demeanor of the witnesses, Imake the following:FINDINGS OF FACTI. AS TO JURISDICTIONRespondent, a New Jersey corporation, is engaged atMendham, New Jersey, in the business of providing andperforming health care and related services. Its latestannual revenues exceed $500,000. During said period itpurchased goods valued in excess of $10,000 from firmswhich purchased such goods outside the State of NewJersey. I find that Respondent is an employer within themeaning of Section 2(2) of the Act, and is engaged incommerce within the purview of Section 2(6) and (7) of theAct, and that it will effectuate the purposes of the Act toassert jurisdiction over Respondent in this proceeding.II. THE LABOR ORGANIZATION INVOLVEDLocal 286 is a labor organization within the meaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. General Counsel's Evidence1. Gloria Speidell, a nurses aide for Respondent,testified substantially as follows for the General Counsel.When she asked Irving Rothman, Respondent's adminis-trator, about warning notices she had received fromRespondent in late 1974, he stated that the union instruct-ed him that he "had to give out warning notices," and thenhe asked her whether she was for or against the union.Continuing, he told her that if she was for the union he"needed only three notices to fire" her, but if she was notfor the union he "could tear them up."Respondent periodically evaluates its employees. WhenGloria received her "outstanding evaluation" about De-cember 20, 1974, from Doherty, the nursing supervisor, shewas informed that the raises in pay would be givenaccording to these evaluations. But she learned the nextday that "everybody had been given a five cent raise ...whether you had a good ...or bad evaluation." Also,although her request "for pay during vacation, instead ofanother day off," was granted, "it was not in [her] paycheck" during the next 2 weeks. So Gloria submitted herresignation. Two others also submitted their resignations.But she retracted her resignation when she learned thatRothman "had agreed to certain things, such as the 40cents raise and the punching in and out with the time-clock."That evening Administrator Rothman spoke to theemployees who were nurses. First he explained that allreceived the same nickel raise "because when the unioncontract was signed, that he would have to give [them] a 40cents raise, and that it would be signed at the end ofJanuary" 1975. Rothman on this occasion also changed thepractice of allowing one nurse to punch a timecard in andout for another nurse's lunch breaks.Continuing, Gloria testified that "almost every pay-check" time she received warning notices "for not punch-ing in and punching out for lunch and breaks." Respon-dent stipulated that such notices were given to her "for herfailure to punch in and out in accordance with the rulerequiring punching in and out at lunch time and breaks,"and that such rule, effective since October 1974, was aunilateral change violating Section 8(aX5) of the Act.2. Gabrielle Wicklow testified substantially as followsfor the General Counsel. Respondent has a north and asouth wing. She worked approximately 2 years from May28, 1973, for Respondent as a registered nurse and a staffnurse in its south wing. In or about July 1974, shecontacted Local 286 of the Teamsters as a result of a staffmeeting held by Rothman at which she told him Respon-433 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent's "sick time policy" was unsatisfactory. Later Local286 distributed "organization cards" among the employees.Gabrielle signed one and succeeded in inducing 75 or 80employees to sign one also. She also distributed unionliterature to employees and had five or six of the unionmeetings held at her home. She acted as an observer forLocal 286 at the RC election held for Respondent'semployees by the NLRB and is on the union's "negotiatingteam."In early August 1974, Rothman told her that Local 286was "acting immature," that she "had improper counsel-ing," that her "union agitating ... would be a black markagainst her nursing career," and that he hoped she would"become pregnant and get out of the nursing professionentirely." When she asked him "if that was a direct threaton my career," he replied in the affirmative. On September10, 1974, the union's "negotiating committee," of which sheis a member, held its first meeting. Its first bargainingsession was held on December 12 of that year.Respondent has "a system of periodic evaluation." Suchevaluations, issued every 3 months of employment, deter-mine whether an employee receives a merit increase in pay.But she received only one evaluation, a favorable one, inNovember or December 1974. Later she received "a poorevaluation" because, as she was told, she had neglected hernursing duties and "walked off and left [her] patients,walked off duty." She denied such conduct in speaking toher superior, Doherty. And Gabrielle did receive warningnotices. In December 1974, other nurses received a wageincrease although Gabrielle did not, and this was stipulatedat the hearing.Gabrielle's first evaluation "was a superior rating." Itwas the only one received prior to November 1974, andbefore she commenced her union activity. On November18, 1974, she received a warning notice for a "messytimecard" on October 21, 1974. (See G.C. Exh. 8.)On November 19, 1974, Respondent held a meeting foremployees. Rothman spoke, among other things, "clarify-ing the statement 'choice of union or management.' "Gabrielle replied to Rothman at this meeting by statingthat a nursing unit had been favorably voted for in theSeptember 13 NLRB election, so that Rothman had noright to offer a choice to nurses of joining management orbelonging to the union. Rothman replied that since acontract had not been signed, he was still offering thechoice of union or management.When Gabrielle was hired, Doherty informed her thatthe former's work schedule "was to be four days a week,eight days pay period." But beginning with the first week ofFebruary 1975, she was cut back to 3 days a week. SoGabrielle asked her supervisor, Severa, about it, but thelatter merely replied that she had been instructed to makethis cut. But not only did nurses with less seniority thanGabrielle not receive a cut in their working schedules, butthree new nurses were hired during this period. Then in thefollowing week Gabrielle's work was cut to 2 days a week.Severa told her that Rothman had directed such a reduc-tion.Shortly after this Gabrielle complained to Rothmanabout the decrease in her working hours, especially sinceshe had seniority. He replied that she was one of the bestnurses "we've ever had" but could give her longer workperiods at "other hours" and then only on a "permanentbasis." She later told him that she could not work on apermanent basis, and that she "wanted back" working 4days a week. However, she thereafter worked but 2 days aweek.In April 1975, Gabrielle was in her third month ofpregnancy. Respondent's policy was to require a pregnantemployee to produce a note from her physician stating thatshe could continue to work when she reached her fifthmonth of pregnancy. However, on April 11, 1975, KennethRothman, one of Respondent's supervisors and a son ofIrving Rothman, telephoned her that she would be sus-pended unless she produced her physician's note that shewas able to work at that time. And on April 14 Dohertytelephoned her to the same effect. So Gabrielle broughtsuch a note on April 17 to Doherty. (See G.C. Exh. 10). OnApril 14, 1975, she received a letter from Irving Rothman(G.C. Exh. I 11) reminding her she had not yet produced anote from her physician.About this time Local 286 had filed charges with theNLRB against Respondent. She gave "testimony," in anaffidavit, to the Newark Regional office "in support ofthose charges" on April 7, 1975. On April 8 she toldAssistant Director of Nursing Severa that she had givensuch an affidavit.On April 18, 1975, when Gabrielle went to work sheasked Severa to have her maternity leave start on April 28.And on April 21 Gabrielle requested such leave in writing.(See G.C. Exh. 12.) She presented such written request toDoherty. Although Mrs. Doherty asked her to work twoevenings a week Gabrielle answered that she could not dothis as she had a "private duty job in the mornings," andthat was the "only type of work I would want to do rightnow." Doherty then offered her "additional employment"for an indefinite period, but did not state that sheconsidered said request for leave (G.C. Exh. 12) as aresignation.On April 25 she observed posted on the bulletin board ofboth wings "an open letter ... addressed to me." (G.C.Exh. 13.) It stated that she had given Respondent a "letterof resignation because you, too, will be a mother."However, she never submitted a letter of resignation, andher only letter was a request for leave. (See G.C. Exh. 12.)She then told Irving Rothman that she had only requesteda leave of absence, was not resigning, and would continueto serve on the union's negotiating team "until a fair andhonest contract was signed." Nevertheless Rothman hadmailed her a letter dated April 22, which she received onApril 28, accepting her "resignation." (See G.C. Exh. 14.)Gabrielle performed private duty nursing at Respon-dent's nursing home for Cutler, a patient there. On May 9,1975, she performed such work from 8 a.m. to 12:15 p.m.Then she had lunch with Mary Cole, a licensed practicalnurse working in the north wing, after which Gabriellewent into Respondent's parking lot and placed union flyerson cars parked there.On May 12 she started working for Cutler at 2 p.m. Soonshe started for Irving Rothman's office as he wanted to seeher. However, he met her in the hallway and then he"tossed a letter" to her. (See G.C. Exh. 15.) Then Gabrielle434 HOLLY MANOR NURSING HOMEbrought Cutler, her patient, back to the latter's room andinformed the nurse in charge that she, Gabrielle, would beleaving Respondent's nursing home. Since May 12, 1975,Gabrielle has not taken care of Cutler and has not beenpermitted to be on Respondent's premises.On November 11, 1974, Gabrielle received a warningletter from Irving Rothman. (See G.C. Exhibit 16.) But sheknows of no other employee, other than Ritchie, who hasreceived a "warning notice of this sort."Gabrielle testified that the reason Irving Rothman gavefor reducing her hours of work was the "financial conditionof the nursing home," and that when its financial conditionimproved she would resume her 4-day week. She alsoadmitted that she used the "internal intercom or telephonesystem" at Holly Manor Nursing home, but that it was"related to the functioning and business of the nursinghome for patients."3. Mary Cole was another witness for the GeneralCounsel. An adequate condensation of her testimony ishere set forth. She was hired in April 1973 to work 3 days aweek for Respondent. Assistant Director of Nursing Severaasked her if she was for the Union or if she knew who wasfor the Union shortly before the election held on Septem-ber 13, 1974, but she gave no response. Then Severa, inOctober or early November, asked her if she knew who wason the Union's negotiating committee. Mary replied thatshe did not know. About late November 1974, Cole'sworking days were reduced to 2 days a week. Threeemployees were hired after this reduction in her workingdays. However, when Ritchie hurt her back in December1974, Mary "filled in for her" so that Mary "sometimes"thereafter worked more than 2 days a week until February1975.In December 1974, Mary asked Irving Rothman for a 5-cent-an-hour raise in pay. He replied that he was surprisednot to see her on the Union's negotiating committee. I findthis is not interrogation contravening the Act.Before September 13, 1974, Irving Rothman discussedwith employees a notice posted on the bulletin boardrelating to punching in and punching out timecards.Among other things he explained why it would "not begood to vote a union in," and that if it was "voted in" theemployees would be required to punch in and out forbreaks and lunches "rather than just in the morning andafternoon as we have been doing."Mary has used Respondent's intercom for personalmatters "on a fairly regular basis," but she has neither beendisciplined nor received a warning notice for doing so. Infact, she testified, it was a "common practice" for nurses touse such intercom for personal use.Mary testified that, when she inquired of Irving Roth-man why the number of her weekly working days wasreduced, he replied, "For economic reasons." Also, oncross, she stated that the three new nurses hired after thenumber of her weekly working days was lessened workedon the late shifts whereas she was assigned to the day shift.Also, she further testified that she did not know if anysupervisor heard her while using the intercom for personalreasons, and that "it was not a common practice amongnurses to use that telephone system when they were neitheron their lunch break or their coffee break." However, shealso testified on redirect that she called her supervisors,Doherty and Severa, on the intercom phone "during dutyhours ...to meet for lunch or break" but was not"admonished or given a warning for having called them onthe intercom."4. Delori Sowards, another General Counsel witness,gave substantially the following testimony. She was em-ployed by Respondent as a registered nurse in a staffposition from February 1974 to April 1975. At first herworkweek was on a schedule of 3 days for I week and 4days the next. She served on the union's "negotiating teamas an active alternate." The first bargaining session washeld on December 10, 1974, and she attended it. At sometime in October 1974, her weekly working days werereduced so that she worked three days every week "insteadof alternating three and four." When Delori asked supervi-sor Mrs. Severa why her working days were lessened,Severa responded that Irving Rothman had directed her tomake some decreases "in scheduling because of budgetingproblems." But Delori was the first nurse to be so cut backalthough there were nurses there with less seniority thanshe.A few days after December 10, 1974, Delori's schedulewas reduced to 2 days a week. This time Severa told herthis occurred because Irving Rothman had directed certainpersons to be cut back and Delori was one of them.Shortly before September 13, 1974, Irving Rothman toldher that he "thought the union would be voted in for theaides," and inquired of her whether she thought it would bevoted in for the nurses. She replied that she had no opinionon this subject. I find that this inquiry is not prohibited bythe Act.In February 1975, Delori wrote to Irving Rothmanoffering to work on any shift in order to obtain moreworking days in a week. But he did not respond to thisoffer. Thereafter she continued to work 2 days a week.When nurse Giles decided to leave Respondent as shewas moving out of the State in March or April 1975, Deloriasked Supervisor Severa if Delori could replace Giles onSundays and Mondays from 3 to I p.m. and also maintainDelori's current schedule of working on the 7-a.m. to 3-p.m. shift. This request of Delori was granted only to theextent of assigning her to the Giles shift and relievingDelori of her 7-a.m. to 3-p.m. shift, so that Deloricontinued to work but 2 days per week.At the time she was hired Delori indicated on heremployment application that she had a back injury andthat she "could not be obligated to do any heavy lifting."Also she used Respondent's photocopy machine for herpersonal affairs, and "one of the office personnel" wasaware of this. But Delori was neither reprimanded norreceived a warning notice therefor. And Delori has dailyused Respondent's intercom system for personal matterson duty time, sometimes to the knowledge of Severa andDoherty, but has neither received a warning notice for suchconduct nor was ordered to cease doing this. In fact,"almost all of... the nursing staff" uses said intercom forpersonal matters.Delori stated that from December 1974 to February 1975she was scheduled to work 2 days a week but usuallyworked a third day almost every week "to cover sick time,"435 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbut the third day "was never a scheduled day." Yet therewere weeks during this period when she worked only 2days. Also, she testified that other nurses used the intercomon "personal business," i.e., to invite other employees "forlunch or coffee," and Supervisor Kenneth Rothman often"was present when these calls were either being made orreceived."5. Darrel Ritchie's testimony may be adequatelyabridged as follows. She was first employed by Respondentin March 1974 as a staff nurse. In August 1974, she becamecharge nurse of the north wing. On December 4, 1974,Severa asked her to sign a paper accepting "additionalresponsibilities" which would "make me [Darrell a supervi-sor or charge nurse," but Darrel refused to sign it. Laterthat day Irving Rothman informed Darrel that if she didnot sign it she could no longer be in charge of the northwing, but he added that Darrel and Wicklow were two ofthe most competent nurses he had ever met. As a result ofsuch refusal Darrel was no longer paid for her lunchtime.Ross then became charge nurse and told Darrel the latterwas reverting to a staff nurse.In the summer of 1974 Darrel engaged in union activityfor Local 286, and succeeded in inducing 15 employees tosign union cards. She also was appointed to the Union'snegotiating committee, but never served on it because of aback injury sustained on December 8 which kept her out ofwork until February 10, 1975. But on January 28, 1975, shefelt well enough to work and telephoned Severa that daythat she would start working again on February 4. Severareplied, "All right," and stated she would so inform IrvingRothman. However, on January 30 Doherty informed herthat they could not use her as "the work schedule is alreadyup" and that Darrel would be called "when they could use"her. Darrel gave the foregoing information to Robert Hiles,the secretary-treasurer of Local 286.Darrel finally came back to work on February 10, 1975.Soon thereafter Severa asked her to reconsider and sign thepaper whereby Darrel would become a supervisor orcharge nurse, but Darrel again refused to sign it. After thisIrving Rothman offered her a position as "treatment nursein in-service," but she refused it.Darrel was also requested by Respondent in April 1975again to execute an application for employment as staffnurse, but she declined to do so. She also asked Rothmanwhy she had to execute a new application for employment.He replied that it was Respondent's policy to require suchan application from any employee who "was out on leavefor as long as [she] was." But she told him she felt it wasnot needed since she was out on workmen's compensationand "not on a personal leave." The following Monday sheagain refused Rothman's request that she sign it on theground that she filled out one in February 1974, when shewas first hired. She never received a warning notice forsuch refusal. She also testified that employee Stella Claverwas not requested to execute a new job application whenStella came back to work after being out on workmen'scompensation; but I do not credit Ritchie on this as Claverdid not testify so that Ritchie at best is reporting hearsay.In the summer of 1975 Darrel was granted a 7-dayvacation although she felt she was entitled to 10 days.Kenneth Rothman explained to her that the last paragraphof page 6B of Respondent's policy manual (G.C. Exh. 17)gave her but 7 days. It was stipulated that in March 1974General Counsel's Exhibit 17, page 6B, had but fiveparagraphs and that paragraph 6 was added in July 1974.Said paragraph 6 provides that vacations will be given onlyto part-time employees who earn vacations in accordancewith the previous year's vacation policies, and paragraph 7(which was added in June 1975) provides that to qualify forfringe benefits the actual work experience during anyimmediately prior calendar quarter will justify the categoryof employee in paragraph 6.In November 1974, Darrel received two warning noticesfrom Irving Rothman on the same day. (See G.C. Exhs. 18and 19.) Wicklow received one that same day. (See G.C.Exh. 16.) No other nurses received similar warning notices.Nor did Darrel receive a "similar warning notice" prior tothat date.Darrel denies that she engaged in the acts attributed toher in the first paragraph of General Counsel's Exhibit 18,viz, that she escorted and accompanied union officials atthe nursing home. She claims that she saw Hiles, secretary-treasurer of Local 286, and another man in the home whenshe was on her way to the north wing and although shegreeted them she kept going to the north wing. As sheproceeded to said wing these two men walked down thehallway in the same direction although she did not invite orencourage them to accompany her.After receiving the warning notices in evidence asGeneral Counsel's Exhibits 18 and 19 Darrel told Rothmanthat she "didn't feel that they were true." When he askedher if she "used the intercom or received phone calls," shereplied in the affirmative but "the complete context ofthem was not true and I did not want to sign" the warningnotices. He stated they "would become a permanent part ofthe record."General Counsel's Exhibit 20 is Respondent's "Evalu-ation of Employee, Ritchie." Darrel first saw it for the firsttime the day before she testified in this case, but after thehearing closed that day. In the past she has been shownwritten evaluations and was permitted to "write anycomments on it."Darrel testified that in February 1975, she presentedRespondent with a written statement from her physicianattesting to the fact that she was physically able to return towork on February 10 as she had recovered from her injuryof December 8, 1974. She also admitted on cross thatDoherty in April 1975 asked her to fill out a "new jobapplication," and so did Irving Rothman, but Darrel didnot do so. However, she continued to work for Respondentafter that until September 1975.Further, Darrel admitted that in June 1975, she request-ed in writing a 5-day vacation and received it and also anadditional 2 days off with pay. Also, on cross, she said thaton November 6, 1974, as she left the office she would haveto turn right to go to the reception desk in the lobby but itwas necessary to turn left to return to her duty station. Shefirst turned right. By turning right she was able to speak toUnion Representative Hiles and did so, after which shewalked away from Hiles and his companion. And she alsostated that she sometimes used Respondent's telephone tocall her home, and that "at times" while on duty she436 HOLLY MANOR NURSING HOMEreceived personal telephone calls at work. Finally, on cross,she testified that she used Respondent's copying machineto copy documents, some of which "related to the opera-tion of Holly Manor Nursing Home," but supervisorSevera not only allowed her to do this but actually showedher how to operate it to copy documents.Darrel testified that prior to receiving the warning noticeon November 6, 1974, the subject matter thereof was notdiscussed prior thereto with her by anyone from Respon-dent.6. The secretary-treasurer of Local 286, Robert Hiles,in substance testified as follows as a witness for theGeneral Counsel. At the contract negotiations session ofFebruary 5, 1975, with Respondent he brought up thequestion of its refusal to reemploy Darrel Ritchie sinceJanuary 30. Respondent explained to Hiles that Darrel wasinformed that Respondent was "filled up, and at such timeas a spot became available they would consider her for re-employment."In November 1974, Hiles went to the Holly ManorNursing Home with Reis, business agent for Local 286. Ashe spoke to the lady at the front desk he observed DarrelRitchie in the immediate vicinity. So he said "hello" toDarrel, and she asked him what he was doing there. Heanswered that he came down to see Rothman. Then Darrelreturned to her work and he followed her. On this shortwalk she merely said that she had to get back to herpatient. After Darrel left him he greeted two or threenurses' aides and went to the other wing. Soon he sawWicklow to whom he said "hello [and] how are youdoing?"Hiles waited for Rothman who soon had a talk with himin Rothman's office. A few days later Rothman wrote toHiles about the latter's "intrusion ...into the home andthe bad visit and how I [Hiles] held up the people andeverything from their jobs." (See Resp. Exh. 4.) So Hileswrote to Rothman "explaining he [Rothman] was out ofline and it wasn't that way at all." (See G.C. Exh. 21).7. Respondent's administrator, Irving Rothman, wascalled as a witness by the General Counsel. An adequateabridgment of his said testimony is set forth here. He knewon November 9, 1974, that Wicklow "was an officialorganizer" and a "key organizer" for Local 286 and thatRitchie was an "official" of that union. Although he gavewarning notices to Ritchie and Wicklow on November 11,1974, "concerning the events of November 6th," he neversought to "ascertain from them their side of the story orwhether in fact they had spoken to Mr. Hiles." Andalthough other nurses used the intercom and the phone atthe nursing home for personal affairs they were not givenwarning notices therefor.In December 1974, Wicklow did not receive a wageincrease as a result of Respondent's evaluation of her madeon December 2 but the evaluations of the other nurses weremade in November and all such nurses, except Ritchie,Wicklow, and Dubois, did in fact receive a wage increase.(See G.C. Exh. 22A--22R.) He had a conversation in lateNovember with Wicklow about her evaluation. In said talkthey "discussed the violent argument" which Wicklow hadwith the kitchen service supervisor about August 1. He hadpreviously discussed this same subject with her during thefirst week of August and at that time she apologized, withwhich he was satisfied, but was not given a warning notice.Referring to Wicklow's above evaluation Rothman stat-ed that he told her that said evaluation "neglected tomention two serious incidents [which] were not taken intoconsideration." So he asked Mrs. Doherty or Mrs. Severato prepare another evaluation "with those incidents inmind." Thereafter the original evaluation was changed.(See G.C. Exh. 23.) Rothman also testified that if employ-ees had engaged in misconduct Respondent "would con-front them to ascertain the truth," but this practice was notfollowed "in the case of Mrs. Wicklow and Mrs. Ritchie'salleged misconduct. .. [because] it was self-evident."8. Newton Cutler, another witness called by GeneralCounsel, testified substantially as follows. He hired Wick-low in March or April 1975 to take care of his mother, apatient at Respondent's nursing home, in said nursinghome for half a day each day for 6 to 8 weeks.One day in May 1975, Irving Rothman called Cutler andasked the latter to dismiss Wicklow from Cutler's employbecause Wicklow was using Cutler's time "in part todistribute leaflets on other nurses' cars." Cutler replied thathe preferred to keep and retain Wicklow because Wicklow"had given mother very good care, and I [Cutler] consid-ered her [Wicklow] professional excellent...." Rothmanthen referred to Wicklow as a "nuisance" because of theabove-described activities by her. When Cutler askedRothman whether the latter considered Wicklow to be acapable nurse, Rothman replied he "had no criticismwhatsoever." Cutler did not then dismiss Wicklow from hisemploy.Within 2 weeks Cutler received another telephone callfrom Rothman in which the latter stated that Wicklow hadbeen forbidden to come on the premises of the nursinghome. Cutler replied that it was obvious he could notemploy Wicklow any further for his mother. So he ceasedemploying Wicklow thereafter, but has not employedanyone else to take her place as Rothman has not yetprovided a replacement as he promised in this conversa-tion.9. Wicklow was recalled by the General Counsel andgave substantially the following testimony. About 2 weeksbefore December 2, 1974, she asked for her evaluationfrom Severa. The latter replied that Doherty had preparedit and that it would be given to Wicklow as soon asDoherty "was ready." Then on December 2 Dohertypresented Wicklow with said evaluation, completing it onthat occasion. (See G.C. Exh. 22A). Wicklow then said thatSevera had told her that Wicklow's evaluation had alreadybeen made out and couldn't understand why Doherty "wasmaking this one out in front of me at the time." ButDoherty made no response. Wicklow did write her com-ments on the reverse side of the page on the GeneralCounsel's Exhibit 22A evaluation.On November 11, 1974, Wicklow received a warningnotice in addition to that in evidence as General Counsel'sExhibit 16. (See G.C. Exh. 24.) It relates to her seeing Hilesat the nursing home on November 6.10. Delori Sowards was recalled and testified further.Her testimony may be adequately abridged as follows. InMarch 1975, she asked Supervisor Joan Severa to be437 DECISIONS OF NATIONAL LABOR RELATIONS BOARDassigned to the hours of Giles, a nurse who was leaving;i.e., 2:30 to 11 p.m. in addition to the days Delori wasscheduled to work on the day shift. Severa stated she wasglad to grant this as Severa had not yet found a replace-ment for Giles. Thus Delori would be working her regularshift from 7 a.m. to 3 p.m. on Thursdays and Fridays andwould work Giles' shift from 3 to I 11 p.m. on Sundays andMondays.Although Delori left Respondent's employ on April II1,1975, she did not "work this four days per week schedulethat [she] had discussed with Mrs. Severa." Delori there-fore continued to work but 2 days a week. However, Severaassigned Delori to the Giles schedule of 3 to 11 p.m. onSundays and Mondays but would not permit Delori towork Delori's own schedule of 7 a.m. to 3 p.m. onThursday and Fridays.On April 4 and again on April 11, 1975, Delori spoke toSupervisor Ken Rothman about the arrangement she hadmade with Severa to work 4 days a week but which nevermaterialized and stated she "was very unhappy about it."He promised her he would discuss this with IrvingRothman, his father.On April II "there was an obvious opening on theschedule for the coming week for two days." She pointedout to Ken Rothman on that day, and "he agreed thatthere was a spot on the schedule where another nurse couldbe used." So Delori wrote a note in Ken Rothman'spresence to Supervisor Doherty offering to work those 2days. Ken Rothman placed said note on Doherty's desk.When Delori inquired of Doherty the next day if theformer would be working those 2 additional days Dohertyinformed her that Irving Rothman, Respondent's adminis-trator, had instructed Doherty that "any openings on theschedule would be filled by supervisory position people,and that [Delori] would not be allowed to have any extradays other than the two 3 to 11 [p.m.] days [Delori] wasscheduled."11. Mary Cole, who had previously testified for theGeneral Counsel, again testified for the General Counsel.Her testimony on recall may be summarized as follows. InFebruary 1975, she was scheduled to work 2 days a week.From the third week in said February to the third week inJune 1975, when she ceased her employment with Respon-dent, she worked 2 days a week "on the average," but on"several" Sundays she worked "as an extra day" and"sometimes ...was scheduled for less than two days aweek." So she worked 3 days a week when she "worked theSundays." However, until late November 1974, she hadbeen scheduled to work 3 days a week.Cole testified "there came a time that [she] requestedmanagement that [she] not be scheduled on Sundaysanymore." She worked Sundays for about 6 weeks. Thenshe made the foregoing request about March 1, 1975, at atime when she was scheduled to work 3 days every week,one of which each week was to be a Sunday. This requestthat she not be scheduled to work on Sundays anymorewas granted. Consequently, she was thereafter scheduled towork 2 or less days a week. And further, she stated thatwhen she worked 3 days a week the third day was a Sunday"unless it was to cover for another nurse that was ill orsomething."She explained on cross that, when she worked 2 days aweek one of those 2 days was a Sunday every thirdweekend, and she did not object to working one Sunday in3 weeks as the second workday in such third week. Herforegoing request not to work on Sundays related to "extraSundays"; i.e., working on Sunday in the same week thatshe worked 2 other days. Since such request was grantedshe worked but 2 days a week, I of said 2 days being aSunday every third week.On redirect she testified that she worked on Sundayevery third weekend prior to late February 1975.12. Gabrielle Wicklow was recalled a second time as awitness for the General Counsel. Her testimony on saidreappearance may be condensed as follows. From the timethat her schedule was cut to 2 days a week until she nolonger worked for Respondent, i.e., April 28, 1975, sheworked 2 days a week. During this period she was notscheduled to work more than 2 days a week.Wicklow admitted that Irving Rothman "in 1975"offered her "additional hours of work," but she did notaccept those additional hours. But on redirect she statedshe refused such offer because it required her to take theposition of "treatment nurse," and such a nurse's positionrequired "more difficult work in caring for the patients,"and also required her to work at different hours from thosescheduled on her job for Respondent at the time. Suchdifferent hours interfered with "other employment"; i.e.,private duty nursing, at which she was engaged during suchdifferent hours and about which Rothman had knowledge.Such private duty work she accepted after her hours werecut by Respondent.13. Still another witness, Margo Szpara, attested sub-stantially to the following for the General Counsel. She hasbeen employed as a nurses aide at Respondent's nursinghome since September 24, 1973. She attended a meeting ofemployees held in early July 1975. All of the day-shiftemployees plus a few which "were off duty" were present.They were addressed by Irving Rothman. Nurse HelenMartino at said meeting asked Rothman "whether theunion was in or out." Rothman replied by reading from aletter "from his lawyer or his advisor." Rothman alsomentioned a "petition." Then employee Lorraine Lauen-stein asked him how a "petition" could be obtained. (It isalleged in the amended complaint that this referred to be adecertification petition.) He answered that after August 30she could go to the N.L.R.B. in Newark to obtain a petitionwhich "would have to be passed around outside of HollyManor Nursing Home," and he also read from "severalletters."Margo further testified that some "sort of record wasmade of what was said at this meeting" because Rothmantold them that "this meeting was being recorded" on a taperecorder she saw him place on the table. He said that suchrecorder was necessary because "his words had beentwisted around" at previous meetings.Margo testified that another employee also asked "abouta petition," and that both before and after this July 1975meeting a tape recorder was not used.14. Darrel Ritchie, who had previously testified as awitness for the General Counsel, was again used as thelatter's witness. When she resumed she gave further438 HOLLY MANOR NURSING HOMEtestimony, an outline of which is here set forth. Sheattended a meeting of employees in early July 1975 atwhich Irving Rothman spoke to them. Darrel's testimonycorroborates that of Margo Szpara at to what occurred atsuch meeting, and need not be restated here.At this stage of the hearing the General Counsel put inevidence a copy of the petition in Case 22-UD-139 filed bya group of Respondent's employees on October 29, 1975.(See G.C. Exh. 25.) Then the General Counsel rested.B. Respondent's EvidenceI. Respondent's first witness was Eleanor Prahst. Asummary of her testimony follows. She has been itsbusiness office manager since June 1972. (In testifying, shesaid "since June of '74.") On November 6, 1974, sheobserved two gentlemen enter the nursing home's lobby.When she asked if she could help them one of them repliedthat they were union representatives and that they desiredto see Irving Rothman. Soon Wicklow and Ritchie, whoentered the lobby from behind Eleanor, came to these twomen. A few minutes later Eleanor entered her office andtelephoned Rothman at his home. About 5 minutes laterEleanor returned to the lobby but observed no one in it.Eleanor testified that although the two gentlemen did notidentify their union she informed them she would "try andlocate Rothman" and also that she "would call Mr.Rothman." Then she "left them standing right in themiddle of the lobby" and went into her office to telephoneRothman. During Eleanor's conversation with the twounion representatives "Mrs. Ritchie and Wicklow ap-proached ...from behind" her "in the main hall."However, she did not know if these two nurses cametogether. Further, Eleanor added that she did not knowwhy Ritchie and Wicklow were in the lobby and also statedthat she, Eleanor, did not observe Wicklow and Ritchietalk to the union representatives. Also, Eleanor testified "itwould not be uncommon for Mrs. Wicklow and Mrs.Ritchie to come up to the lobby to get a patient [who had aright to be in the lobby] and return [such patient] to theirroom or to lunch." But Eleanor maintained "there was noone else in the lobby ...but the two men and the twowomen the day I am speaking of."2. Lorraine Lauenstein was Respondent's next witness.Her testimony may be abridged as follows. She has beenemployed by Respondent as a licensed practical nursesince 1973. Prior to November 11, 1974, she observedWicklow using Respondent's internal telephone system"on a number of times." On these occasions Wicklow wason duty. She heard Wicklow on one such occasion say overthe telephone that Wicklow "had gotten a notice that shewas very mad about and ...called to the other wing ofthe building. ..that she was going to give it to the union."At other times she heard Wicklow while on duty say"something about a union meeting" on said telephone, that"there was going to be a meeting with one of the unionrepresentatives she had spoken to." Thereafter Lorrainespoke to Irving Rothman and Doherty about Wicklow'sforegoing calls. At another time she informed Rothmanand Doherty also of the calls described in the nextparagraph herein.Lauenstein also observed Wicklow while on duty usinganother phone, which is utilized for outside calls, "a fewtimes" before November 11, 1974. Once Wicklow spoke toher just before making an outside call that Wicklow "wasmad and ... was going to call the union," and then, afterdialing a number, "asked for Mr. Bob Hiles." On anotherone of said outside calls Wicklow "was calling Mrs.Sowards" and asked Sowards to attend a "union meeting atthe parish."Lauenstein admitted that she used Respondent's inter-com telephone for her personal use about twice a weekduring working time on such matters as talking to a nurseabout taking a coffeebreak. But she never received awarning notice for such use of it. And she has heard otheremployees "occasionally" use said intercom for suchpersonal matters as calling other employees to go to lunchor coffee. And employees have called her on the intercomto go to coffee. Also Lauenstein testified that Wicklowshowed her "a particular notice concerning abuse of breaktime that Wicklow had received," and Wicklow also toldher about other written warning notices which Wicklowreceived.Further, Lauenstein testified that she "volunteered infor-mation" about Ritchie and Wicklow as to use of theintercom to Rothman, and that Rothman did not requestsuch information. And again Lauenstein asserted that sheused the inte.com for personal use and observed otheremployees using it for personal use. Further, Lauensteintestified that she reported in late October 1974 to Rothmanand Doherty that Wicklow had used the intercom forpersonal use about the union.Additionally, Lauenstein stated that Wicklow was a"prime mover" for the union in Holly Manor NursingHome, but did not know whether Ritchie also was a primemover. And Lauenstein stated that she "opposed theunion" at that time, and "still does." Further, she testifiedthat she observed the kitchen help use the "externalphone," but it was "to call someone in if they were short ofhelp." She also saw "quite a few" nurses use such externalphone, and "at one time or another everyone has" in "ayear and a half," but in that period she reported onlyWicklow and one nurses' aide as having so used it; andWicklow's call which Lauenstein reported to managementwas to union representative Hiles. She reported it toRothman and Doherty because she was opposed to theunion.Finally, Lauenstein testified that Respondent has a rulethat the intercom cannot be used by anyone for personaluse, but others besides Wicklow, including Lauensteinherself, have broken said rule.3. Filomina Doherty's testimony as a witness forRespondent may be summarized as follows. Since June1971 she has been employed by Respondent, and sinceabout September of that year she has been its directress ofnurses. In April 1975 Nurse Sowards asked her if Sowardscould work "certain additional hours." Doherty told herthat such request was denied because "we were staffedsufficiently." About January 30, 1975, Doherty had aconversation with Nurse Ritchie in which the latter statedshe was well enough to come back to work. Doherty deniedthis request, telling Ritchie that "the schedules had already439 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen made out for a week in advance." Ritchie did returnto work 3 or 4 weeks later.At some time in 1975 Wicklow asked Doherty for anincrease in wages. Doherty replied "that a part of theconsideration would be her evaluation." Then about April12, 1975, Wicklow told Doherty she was going to resignbecause of pregnancy. So Doherty asked her "if she couldgive us a couple of evenings a week," but Wicklowanswered she could not.When Wicklow applied for a job on May 28, 1973, sheinformed Doherty that she, Wicklow, would be available 4days a week and 8 hours on each of those days. Dohertytold Wicklow that she agreed to this, stating Wicklowwould be scheduled according to the needs of the nursinghome, and adding that all nurses were required to work "atleast every third weekend." Wicklow consented to this.Cole applied for a part-time position at the nursinghome, asking for 2 or 3 days a week, 8 hours a day.Doherty informed Cole that she agreed to this but addedthat Cole was required to work every third weekend.Doherty also told Cole that "we would try to give you thedays you want as nearly as possible according to the needsof the home." Cole at the time executed an applicationform.In February 1974, Sowards applied for work, requesting3 days one week, 4 days the next, with every third Saturdayand Sunday off. Doherty replied this was agreeable "if Icould possibly arrange it."Doherty testified that between November 1974, andApril 30, 1975, she hired about three "full-time nurses" towork at the nursing home. And she further testified thatwhen Ritchie called on January 30. 1975, to return to workshe, Doherty, was "positive" that the schedule for workduring the following week had been made up and had beenposted on the bulletin board. Doherty also on crossrepeated her direct testimony that Ritchie did return towork "sometimes in February" 1975. Further, Dohertystated she did not promise Ritchie during the aboveconversation of January 30 a job on any particular week"because I couldn't [promise], I did not need her." Andduring Ritchie's absence from work on account of a backinjury Doherty "had another nurse in" Ritchie's position.Also, on cross, Doherty knew Ritchie was "active for theunion" from rumors. I [Doherty] never heard it from her."Continuing, Doherty claimed she did not discuss herevaluation of Wicklow (see G.C. Exh. 22-A) with Wicklowor Rothman prior to filling out said form. However,Doherty discussed another evaluation of Wicklow withRothman. (See G.C. Exh. 23.) On General Counsel'sExhibit 23, Doherty had first filled in higher numbers forWicklow's ratings but lowered those, by crossing them out,after speaking to Rothman. She did this when Rothman"brought to my attention as to several things that Mrs.Wicklow had done." And although that time she had madeout evaluations for 17 or 18 employees, only Wicklow's inGeneral Counsel's Exhibit 22-A were changed as appearsin General Counsel's Exhibit 23. Rothman instructed herto make such changes.Further, Doherty stated that she considered Wicklow tobe "a good nurse." Also on cross Doherty admitted thatWicklow on April 21, 1975, gave her a ietter requestingmaternity leave. (See G.C. Exh. 12.) Then Doherty turnedover said letter to Rothman at the same time telling himthat Wicklow told her that Wicklow was resigning.4. Irving Rothman, who had previously been called as awitness by the General Counsel, also testified for Respon-dent. In this latter capacity he gave substantially thefollowing testimony. Respondent's nursing home has 114beds located in two wings, a north and a south wing. ANew Jersey State regulation "dictates minimum ...staffing requirements" and "licenses" all the beds inRespondent's nursing home. New Jersey requires "approxi-mately" 177 "hours per week of licensed personnel aroundthe clock, that is a ...total for the week;" and the Statealso imposes an obligation to supply "approximately" 850hours per week of personnel other than nurses, such asnurses aides, orderlies, housekeepers, and dietary help. Theforegoing figures apply to the north wing. As to the southwing the figures are 187 hours per week of licensed nursesand 910 or 912 hours of personnel other than nurses.Respondent employs about 15 additional unlicensed, non-supervisory, nonmanagerial employees.Between September 1974, and March or April 1975,Respondent had 15 licensed personnel, of whom 12 wereregistered nurses and 3 were practical nurses. There arealways employees, including nurses, on duty 24 hours aday, 7 days a week. In August 1974, Respondent had an"average census" of 106-1/2 patients daily. From October1974, through February 1975, that "census fell below ...our return point ... of profit-loss." So between October 5and 8 he "instituted an attrition policy ...to make aprofit." Hence he instructed Doherty not to replace anyemployee who resigned or left and also to reduce thenumber of employees' hours to accomplish a profit for thenursing home.According to Rothman the "break even point is 103patients more or less." The census report (see Resp. Exh. 7)"showed the total was under-consistently under that 103figure." In October 1974, nurse Carol, a part-time employ-ee working 2 days a week, was later released. And full-timeNurse Durkee left Respondent's employ in November1974. Nurse Kidwell, a part-time employee, was hired inearly November 1974. Part-time Nurse Judith Smith washired in September 1974, "before the attrition policy."Nurse Day, a full-time employee, left Respondent's employDecember I or 2, 1974. Part-time Nurse Gier was hired"right after Miss Day left." Practical Nurse Becker washired in late December 1974. In October 1974, full-timenurse Ritchie went on leave because of an injury, but nonew employee was hired to replace her; rather somecurrent employees were assigned additional hours afterRitchie went on leave.Since the attrition policy "wasn't working" Rothmandecided to institute, in January 1975, a program ofreducing the working hours of employees. He communicat-ed this decision to Doherty and Severa and told them toapply the reduction of hours program to the day shift.In October 1974, Respondent's charge nurse on the dayshift was Peck. Wicklow was at the same time a part-timenurse in the south wing and Sowards and Opalski part-timeregistered nurses in the north wing. Dubois was a full-timepractical nurse in the south wing, Lauenstein a practical440 HOLLY MANOR NURSING HOMEnurse in the south wing, and Cole a practical nurse in thenorth wing, during this same period.In reducing the hours of those on the day shift Rothmandecided to do so only to part-time employees who wereregistered nurses and even then only those in the northwing because it was over staffed. He also considered"relative seniority" in determining whose hours to reduce.However, although Opalski's seniority was below that ofWicklow and Sowards, Opalski's hours were not reduced inOctober 1974, because she worked only I day a week and"to reduce her hours would eliminate her from employ."On January 5, 1975, Rothman had a conversation withNurse Sowards. When he asked her if she would considerworking "full time as charge nurse," she used offensivelanguage in replying in the negative.Nurse Ritchie returned to work on December 10, 1974,on full-time status, i.e., 40 hours a week, after being onleave for an injury. She was assigned at this time to the dayshift on the north wing. Thereafter first shift employees hadtheir working hours reduced. They were Apolski, Sowards,Wicklow, Cole, and Lauenstein.About February 20, 1975, Rothman asked Nurse Wick-low to assume the position of treatment nurse 4 hours a dayfor 2 or 3 days a week. But, claiming it would interfere withher private duty nursing, she refused. A treatment nursehas responsibilities "somewhat higher than" those of a staffnurse. Later Durkee filled that position.About April 22, 1975, Rothman posted on the bulletinboard an "open letter to the union representative." (SeeG.C. Exh. 13.) It states, among other things, that suchrepresentative, apparently meaning Wicklow, has "given usyour letter of resignation because you too will be amother." Later that day Wicklow entered his office, "threwthe crumpled letter on the floor and made some remarkabout it being a bunch of garbage." Rothman also testifiedthat no part-time employee of Respondent is ever "placedin the status of leave of absence for maternity reasons."And he further testified that the written warning noticegiven to Wicklow for failing to clock in and out for "15minute breaks" and "30 minute meal periods" (See G.C.Exh. 8) has also been given to employees for identicalfailures to clock in and out.On December 20, 1974, Rothman spoke to a group of 4or 5 employees, one of whom was Gloria Speidell. Hementioned that negotiations for a union contract were inprogress, and that the union had proposed an increase inwages of 40 cents an hour. The next day he found a noteunder his door signed by Speidell apologizing for the "wayI [Speidell] did act." (See Resp. Exh. 13.)Sometime before the "union election" held on September13, 1974, he "encouraged Miss Speidell to vote in theupcoming election ...[and he] mentioned the tactics ofthe organizers ...that the union was attempting todissuade employees who are against the union from voting...to counteract that persuasion I want everybody tovote, regardless of how they feel, pro or con union ... ."At or about 3 p.m. on November 6, 1974, he observedUnion Representatives Hiles and Reis in the east-westcorridor of the north wing of the nursing home. He alsosaw Ritchie and Wicklow "with" those two. As Rothmanapproached the group Wicklow "left the group and passed[Rothman] in the corridor" and Ritchie also "left the groupand proceeded ...towards the north wing." On that dayWicklow's station was located in the south wing whereasRitchie's was in the north wing. Soon Rothman spoke toHiles and Reis, after which the latter two left the northwing corridor.On November 11, 1974, Rothman gave nurse Ritchie awarning notice. (See G.C. Exh. 19.) Prior to giving suchnotice he discerned Ritchie's telephone number on Re-spondent's telephone bills. (See Resp. Exhs. 14 and 15.)Upon examining said bills Rothman discovered thatRitchie had been using the nursing home's telephone "forher own personal needs." Rothman spoke to Ritchie aboutNovember 5, 1974, concerning her using Respondent'stelephone for Ritchie's personal messages. Since she admit-ted this Rothman insisted that she use the pay telephone inthe lobby. She answered she was sorry it happened and shewould not use Respondent's phone again for personal calls.On said November II Rothman also presented Wicklowwith a warning notice similar to Ritchie's. (See G.C. Exh.16.)In December 1974, and prior thereto, Respondent had a"system of merit with increases." He outlined the factorson which he based his decision whether or not to grantwage increases in December 1974. Upon such evaluationSusan Becker, Elizabeth DuBois, Doris Kidwell, andJudith Smith did not receive a wage increase in saidDecember, as well as Wicklow. At that time Ritchie wasout on leave and did not return to work until December 10.In denying Wicklow a raise Rothman based his decision onher "lack of wanting to assume responsibilities ... lack ofgrowth on the job ... problems she had with our kitchenservice supervisor ... in August of 1974 ...her over-extension of her coffee break period ...and her ...allowing her subordinate workers to do the same."About the first week in August 1974, Wicklow apolo-gized in the presence of Rothman and Pearson. Wicklowexplained that she so acted because she "thought" thatPearson "was attacking some union organization action."During this conversation Rothman reprimanded Wicklow,and then the latter "repeated her apology." Soon Pearsonleft, after which Rothman informed Wicklow that Wick-low's "action would be reflected in her total job evaluation...here in the nursing home."After the November 27 evaluation of Wicklow she wastold by Rothman that Doherty forgot the above incidentinvolving Wicklow and Pearson, and that he told Dohertyto change Wicklow's evaluation. Wicklow did not reply.Rothman offered Ritchie a position as charge nurse,telling her that as such she would be paid for her lunchperiod and she would be responsible for the floor duringsuch period. As a staff nurse she was not paid for suchperiod, and neither were any other staff nurses. Since shesaid she did not want it permanently because she wanted tobelong to the union, he replied she could remain a chargenurse as long as she desired. So she finally stated she would"help out until he can get a charge nurse" to take theposition permanently. While she acted as charge nurse shewas paid for her half hour lunch period just as the othercharge nurses were so compensated. When she ceasedfilling the position of charge nurse and returned to being a441 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstaff nurse in mid-November 1974, Rothman told her to soinform Ross and to tell her to assume charge nurseresponsibilities immediately.In March or early April 1975, Rothman told Ritchie,who had returned following a leave of absence, that sheshould make out a new application for employmentpursuant to the "general practice" for anyone who hadbeen out on an "extended absence." But she refused. Latershe placed this blank application under his door. When hetold her it had still remained not filled out, she againrefused to execute it, but she was not disciplined for suchrefusal. When he asked other employees to sign a newapplication after a long absence, "some did and some havenot."On May 8, 1975, when he parked his car at the nursinghome at or about 10 a.m. Rothman saw nothing unusual.However, when he returned to the car at approximately11:20 a.m. he saw flyers "strewn all over the floor andautomobile windshields." Such flyers disclosed a "subjectmatter of. ..union work, union junk."That same day Rothman asked Wicklow in the presenceof Mrs. Severa if Wicklow "restrained" Cutler, a patient,when Wicklow left Cutler to distribute the above-men-tioned flyers. He did so because "many people in thenursing home told him that they had observed Wicklowputting them on windshields." Later that day Rothmantelephoned to Newton Cutler, Cutler's son, that Wicklowwas a trespasser in distributing the flyers as she was in theemploy of Newton Cutler as his mother's private nurse.Newton promised to discuss it the following Monday.By letter dated May 9, 1975, Rothman wrote a letter thatWicklow's conduct in neglecting a patient to distributeflyers and such distribution was objectionable so that hewould not again permit her on the premises of the nursinghome. (See Resp. Exh. 17.) It is the same as GeneralCounsel's Exhibit 15 except that the latter is dated May 12.But Respondent's Exhibit 17 was never given or mailed toWicklow. General Counsel's Exhibit 15 refers to "page 65of Patient Care manual wherein canvassing or soliciting isexpressly prohibited." (Said p. 65 is in evidence asRespondent's Exhibit 18.)Later on May 12, 1975, after giving Wicklow GeneralCounsel's Exhibit 15, Rothman spoke to Newton Cutlerover the telephone, informing Cutler that as of that dayWicklow could not enter the nursing home to attend toCutler's mother, even though Rothman said Wicklow was agood staff nurse but "a very poor private duty nurse."Rothman offered to "discuss that need," i.e., whetherCutler's mother needed a private nurse, at Cutler's conve-nience. So Cutler asked Rothman to recommend anotherprivate nurse for Cutler.Continuing, Rothman asserted that, "to the best of hisknowledge," he never talked to Wicklow or Sowards aboutthe N.L.R.B. election or to Sowards about the union.Rothman held a meeting for employees in July 1975. Buthe has held such employee meetings both before and afterthat one about once a month. He had it tape recorded andtold employees it would be so recorded, and such recordingalso occurred both before and after said July meeting. Inresponse to two questions at said July meeting he spoke"about an N.L.R.B. petition ...a portion of a minute."What he said about such petition was taken verbatim froma letter to him from his counsel. (See Resp. Exh. 20 for suchletter.)On November 11, 1974, Rothman wrote to Wicklow thatWicklow was "to cease using the time and facilities of thisnursing home for any outside activities whatsoever ....This includes the use of the intercom system, the receivingof phone calls, the private use of the photo-copier, and theinnumerable interruptions of assignments while you 'un-ionize' the staff you work with." (See Resp. Exh. 16. Seealso Resp. Exhibit 23, which is p. 22 from Respondent'semployee policy manual, which relates to "personal tele-phone calls" of employees).Respondent also put in evidence page 20 of its personnelmanual which provides that "part-time employees mustaccept assignments [and] ...are not entitled to all paidHolidays." It also defines a part-time employee as anyoneworking less than 40 hours a week "on an average." (SeeResp. Exh. 24.)Rothman testified substantially as follows: State of NewJersey requirements call for a minimum of 2-3/4 hours perbed per day "for the skilled nursing level." Since, forexample, "we had approximately 210 licensed hours sched-uled ...on the north side," but "the State required us tohave 177, we had the amount to reduce it ... to effect anattrition policy" resulting from "a very poor census." By a"poor" or "low" census he meant "basically we were notmaking money ...the census showed a consistent loss inrevenue." Said attrition policy was decided on in mid-October 1974. However, in early February 1975, the censusbegan to improve, but he did not increase the number ofhours of the employees as he "was still ... above my stateminimums" and also "because we were still in an economicslump."Continuing, he testified that, pursuant to said attritionpolicy, "when a 40-hour a week employee left I replacedher with say a 24-hour a week employee, and when-nobody left on another shift, I reduced the hours ofemployees on that shift ....When a 32-hour a weekemployee left ...we might have replaced her with a 24-hour a week employee, the attrition being 8 hours." Butwhen his "portable vacuum cleaners died" he installed anew central vacuuming system at an expense of $2400notwithstanding such cost was heavy because it wasnecessary.And he also explained the "return" and "loss factor" onmedicare, medicaid, and private care patients, adding thathe was losing money on medicaid and medicare patients.Consequently in or about January 1975, he "cut back" onthe number of medicaid patients "at the renewal of ourcontract with the State of New Jersey." However, "withrespect to private care patients ...there was a profit in allcases." Overall, 103 beds constituted his "break-evenpoint."Rothman further testified that the above attrition policywas based on "census records," i.e., the number of patients,and "certain accounting records" of his accountant, andthat said policy, which was orally given to his "directors ofthe nursing home," was instituted about the first week ofOctober 1974. Said directors are Doherty and Severa. Saidpolicy provided that he was not to replace any employee,442 HOLLY MANOR NURSING HOMEincluding licensed personnel, who resigned or left. He didreplace such employees with someone who worked lesshours per week than the employee who left. In or aboutFebruary 1975, Rothman determined that "the attritionpolicy was not working," and as a result he "reduced thehours of certain licensed personnel." However, between thetime he effected the attrition policy and the time hedecided to reduce the hours of "certain licensed person-nel," he did hire "new licensed personnel." And he addedthat he knew Sowards, who was one of those whose hoursof work was cut, was a member of the Union's negotiatingcommittee.Further, Rothman stated he made a mistake when hetestified on direct that Ritchie went on leave because of anillness in October 1974, and that the correct date isDecember 1974. And she came back to work on February10, 1975. Current employees Sowards, Cole, Ross, andOpalski were assigned additional hours to work Mrs.Ritchie's hours while Ritchie was out on said leave, butduring this period the "total" hours of Sowards werereduced. However, Ritchie's hours as well as the hours ofcertain day-shift employees were reduced while she was outon leave, and no replacements were hired for her jobduring this period. And Sowards' scheduled hours "re-mained on the reduced attrition level until her sickness ...until she resigned or left" the nursing home.As to Ritchie's returning to the status of staff nurse fromthat of charge nurse, Rothman testified: Ritchie told himthat "she understands that as a supervisory charge nurseshe would not be allowed ...to belong to the union."When he replied to her, "I think so," she told him thatsince she desired to remain in the union she "did not wantto supervise or [to have a] charge nurse position." So hetold Ritchie this was "O.K.," and that Ritchie shouldinform Mrs. Ross that Ross "is now supervisor... as oftoday or now."Also, Rothman testified that in November 1974, he madethe decision to reduce the hours of the employees, but suchreduction was not instituted until later. And althoughDoherty and Severa are in charge of scheduling the hoursfor nurses, Rothman himself reduced the hours of Sowardsand Wicklow. And he claimed Cole's hours were notreduced. He also asserted that no night-shift nurses hadtheir hours reduced because "the attrition policy workedthere."Further, Rothman explained why he offered Wicklowthe more important job of a treatment nurse less than 2months after he had denied her a wage increase on thebasis of the evaluation attributed to her. In this respect hestated, "I have never denied that Wicklow has an excep-tional fine professional ability ...she is a good nurse ...[But] I don't think [said evaluation] was an impediment."And he added that "she was not denied a wage increase asa result of an evaluation only. She was denied [this]because of factors in addition to the evaluation." In otherwords she qualified for the better job but not for a raise "asa staff nurse." Durkee finally was given said job of atreatment nurse. To receive said job Durkee had to bereemployed because she had ceased working for Respon-dent in November 1974.On April 21, 1975, Doherty gave him a letter whichWicklow had written to Respondent requesting maternityleave beginning April 28. (See G.C. Exh. 12.) Doherty toldRothman that Wicklow told her Wicklow was resigning.But Rothman never informed Wicklow she was not eligiblefor such leave prior to mailing Wicklow a letter dated April22 in which he mentioned "you have given us your letter ofresignation because you will be a mother." A copy was alsoposted on the bulletin board. (See G.C. Exh. 13.) He alsowrote her another letter dated April 22 in which he stated"we accept your resignation from employ here effective theend of your shift on April 27, 1975." (See G.C. Exh. 14.)Rothman called a meeting of employees at midnight onDecember 20, 1974, "because a substantial number ofemployees resigned all at one time, all on one shift ...three or four people resigned ...." Theirs was the nightshift; i.e., from 11 p.m. to 7:30 a.m. They were GloriaSpeidel, Donna Speidel, William Speidel, and Lois John-ston. However, Rothman did not write to any of these fouremployees accepting his or her resignation nor was an openletter accepting Gloria's resignation posted on the bulletinboard. But he did do so with respect to Wicklow's"resignation," because she was the "union representative inmy house ... hence the uniqueness of the action."At said December 20 meeting Rothman "made referenceto the negotiations of a union contract and the fact that theunion had proposed a 40 cents an hour increase." Further,Rothman stated that in early September 1974, he "recom-mended to her [Gloria Speidel] to vote in the election." Inthis conversation he "explained the union tactic that wasprevalently bandied about, and told ... management'sposition on that." He claimed the union advocated, "If youdon't want the union in, don't vote."On November 6, 1974, at or about 3 p.m., UnionOfficials Hiles and Reis came into the nursing home'snorth-south corridor of the north wing. Rothman observedRitchie and Mrs. Wicklow with them "for a moment, 8seconds" and then "they both left the group." Ritchie'sduties as a staff nurse required her to be in that area, but"there would be very few and far between reasons for Mrs.Wicklow [a south wing nurse] to go to the opposite wing."But Rothman did not inquire of Wicklow or any one elsewhy Wicklow happened to be there at 3 p.m. that day.In early November 1974, Nurse Ritchie informed Roth-man that she was using Respondent's outside telephone forpersonal use. However, at least one of those calls was to anoutside doctor pursuant to an emergency call to Ritchiefrom outside, and such call was "in conformity with[Respondent's] personnel manual allowing them in emer-gencies." Rothman admitted that it was "quite possible"that other employees were using the outside telephone forpersonal calls. And Lauenstein told Rothman that Wick-low made outside telephone calls to Union Official Hiles,but Rothman did not inquire of Wicklow or otherwiseascertain whether Wicklow did make such calls. In factRothman did not even check Respondent's phone bills toascertain whether Wicklow's calls were reflected in suchbills. In other words he relied solely on what Lauensteintold him that Wicklow made such calls to Hiles becauseRothman "had no reason to doubt" Lauenstein.443 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRothman further testified that generally an employeedoes not receive a wage increase during his or herprobationary period, such period usually being 90 days.Becker, Kidwell, and Smith, who were hired sometime afterSeptember 1974, did not receive a wage increase inDecember 1974, but he did not know if "special circum-stances" in their cases, rather than probation, preventedthem from obtaining a wage increase in said December.Ritchie did not receive a wage increase in said December1974, but he could "not recall the circumstance" causingsuch denial. Yet he also testified that Ritchie was acompetent nurse and he had offered her a promotion to theposition of charge nurse in November 1974. Such denial ofa wage increase to Ritchie was based on her "lack ofgrowth ...she refused to increase her responsibilities ...lack of professional growth in our facility." Such lack ofgrowth he described as her refusal to accept the additionalresponsibility of a charge nurse "or any other post." Andhe admitted that she refused the position of supervisorycharge nurse solely because she desired to remain withinthe union and the unit which the union represented.Nor did Wicklow receive a wage raise in December 1974.This resulted from "the fight she had with our kitchenservice supervisor," also "misuse of her coffee break ...and encouraging and covering up for" other employeeswhom she permitted to "overextend their coffee breaks...[and] the fact that she didn't want to increase herprofessional responsibility, even though she was capable."However, Wicklow never was given a written warningnotice for the above conduct. But Rothman did give heroral warning notices for her abuse of the coffeebreak bytaking more than the 15 minutes allowed for it. She didn'tadmit such to him but did say to Rothman, "Catch us." Asa result of such abuse he instituted the policy of requiringemployees to punch in and out for their coffeebreaks. Andhe added that "from August 1974," he had no policy ofgiving written warning notices. Such written notices wereinstituted "when the union came on the scene of theNursing Home."Further, Rothman testified that antiunion employeeswere "complaining to [him] what the pro-union peoplewere doing" at meetings during coffeebreaks. He "guessed...they [the pro-union employees] were talking about theunion activities" during such coffeebreak gatherings ormeetings.On or about November 27, 1974, Wicklow was given awritten "semi-evaluation" of her performance (G.C. Exh.23), but Rothman did not discuss it with her and does notknow whether she was given a copy of it. However, he diddiscuss it with Doherty after Doherty had prepared it. Asubsequent evaluation of Wicklow was prepared on De-cember 2 (see G.C. Exh. 22-A), and he discussed this withWicklow. Said later evaluation (G.C. Exh. 22-A) wasprepared by Doherty after Rothman instructed her to fillout a new one changing Wicklow's first evaluation (G.C.Exh. 23) to reflect the Harriet Pearson incident in thekitchen and one other incident; i.e., "keeping employees inthe staff dining room longer than their rest periodspermitted, over-extension of their rest period breaks."Rothman "assumed" that Wicklow did not abuse Respon-dent's policy by over extending rest period breaks after thepolicy of punching timeclocks in and out for such breakswas instituted in October 1974. In fact Wicklow, at no timeprior to said October 1974, received a written warningnotice for exceeding the time allowed for breaks, but,according to Rothman, she was warned verbally for suchexcess.Continuing his testimony, Rothman declared that he didnot review with Doherty her evaluation of Wicklow whichis in evidence as General Counsel's Exhibit 22-A. But headmitted that he requested Doherty to reevaluate Wick-low's original evaluation which is in evidence as GeneralCounsel's Exhibit 23, and Doherty "discussed [with him]the change in evaluation."Rothman gave Ritchie a note (see Resp. Exh. 16) inwhich he wrote "this is to confirm that you have acceptedto be supervisory chg. [charge] nurse on a temporarybasis." At the same time he told Ritchie that by havingsuch position she would no longer be a member of the unitrepresented by Local 286. Although Ritchie did become atemporary supervisory charge nurse, she ceased to be suchabout mid-November 1974, and "reverted to staff nurse."Ritchie had previously refused to accept the position ofsupervisory charge nurse. Ross replaced Ritchie as supervi-sory charge nurse on a permanent basis.Rothman further testified that when Ritchie returned towork in February or March 1975, upon recovering from awork connected injury, he requested her to fill out a newapplication for employment. But he added that it is thegeneral practice of the nursing home to request a licensedemployee "returning from a disability" to execute such newapplication, and this is so even though such employee,including Ritchie, presents a written medical statementfrom a doctor that such employee has recovered. Ritchiedid present such a statement from her doctor. However,when Ritchie so returned to work her status was not that ofa new employee, and also she received a "full vacation inconformity with the policy manual."Sometime in May 1975, at approximately noon, "some-one brought a [union] flyer to me [Rothman]." This causedhim to look out of a window in the nursing home's southwing, so that he observed other such flyers "strewn allabout the driveway, parking lot." Consequently, he went to"the parking field and looked and saw" the flyers there.Soon he noticed such flyers were on windshields of cars inthe parking lot.Later that day, in "early afternoon," Rothman "deter-mined" that Wicklow had distributed said union flyers, buthe was unable to state on "what basis" he so determined.However, he did not "confront Mrs. Wicklow" that day"with the document" because "she left the premises around12:00 noon." Nor did he at anytime after that confront herwith said document. Nevertheless he wrote her that,because she was "supposed to be caring for a client of thishome ...[but instead] engaged in conduct [which] is aserious breach of professional responsibility ...you areno longer permitted on the premises of the Holly ManorNursing Home and will be prosecuted as a trespasser if youdisregard this notice." (See Resp. Exh. 17 dated May 9,1975.) Yet Rothman never talked to Wicklow at anytime toascertain whether she distributed the union leaflets. He didnot give Wicklow Respondent's Exhibit 17, but he did give444 HOLLY MANOR NURSING HOMEher an exact duplicate thereof dated May 12, 1975. (SeeG.C. Exh. 15.)Also, Rothman testified that in talking to the son ofCutler, the latter a patient at the nursing home, he told saidson that Wicklow "was a good nurse ... [but] she was avery poor private nurse." At the time Wicklow was Cutler'sprivate nurse. This "very poor" rating Rothman arrived atby looking at the chart kept for Cutler. Said chart disclosedan "absence of any recorded care or treatment or theabsence of anything in regard to her [Wicklow's] presencethere taking care of the patient." However, Rothman"never checked it [Cutler's chart] prior to that [i.e., aboutearly May 1975] time," and the chart disclosing an allegedlack of care of Cutler is not mentioned in Rothman's letter(G.C. Exh. 15 dated May 12, 1975) to Wicklow forbiddingher to enter the premises of Holly Manor Nursing Home.But Rothman never inquired of Wicklow "as to what theside of her story was" before serving Wicklow with GeneralCounsel's Exhibit 15. Rothman further stated that Cutler'scharts "are bereft of all reference between 8:00 and 12:00everyday that Mrs. Wicklow worked, with one exception."Further, Rothman again explained that he consideredWicklow to be a poor private duty nurse not only upon thebasis of the charts (also referred to as nurses' notes) of Mrs.Cutler which he "reviewed," but also because Wicklow"left the premises to distribute the [union] leaflets on theparking lot cars" when Wicklow "should have been takingcare of Mrs. Cutler ...instead." And he reiterated thatalthough he was told that Wicklow had so distributedunion literature he "never confronted" her to explain ordeny such distribution even though he did not himself seeher engaged in distributing at anytime. Also on cross heinsisted he could not recall who informed him thatWicklow had distributed the union leaflets or flyers.Continuing his cross Rothman asserted that staff nurseswere not required to make any notation other than"significant notes" on the charts known as nurses' notes, ofa patient, but private duty nurses were under a stateobligation to "note all information" daily. (See G.C. Exh.32 for the New Jersey State's Board of Nursing's "TheStandards of Practice for the Registered Nurse in the Stateof New Jersey," which Rothman "interpreted" to supporthis contention that a daily notation was required.)Continuing Rothman admitted that General Counsel'sExhibit 32 did not use the word "daily," but, rather,referred to "continuous"; and also that said GeneralCounsel's Exhibit 32 does not provide different standardsfor staff nurses and private duty nurses, but that both ofsaid classes of nurses are subject to identical standards bysaid General Counsel's Exhibit 32. Yet Rothman insistedprivate duty nurses were required to make daily notationson the charts known as nurses' notes, whereas staff nurseswere not so obligated; and later, on cross, expressly statedthat the regulations in General Counsel's Exhibit 32 "applyto staff nurses."General Counsel's Exhibit 31 contains the nurses' noteswhich "describe Cutler" from January 26 to July 17, 1975,according to Rothman. But the staff nurses, whoever theymay have been (Wicklow being Cutler's private duty nursefrom February 8 or 9, 1975), "did not comply withrequirements of the Standard Practice ...[in] GeneralCounsel's Exhibit No. 32" to make daily notations onCutler's chart. And Rothman also added, on cross, that hehad no "personal knowledge" whether Wicklow on May 8or 9, 1975, "left Mrs. Cutler unrestrained." Cutler'sdoctor's order was to "restrain" Cutler when the nurseattending her left Cutler's presence. Such restraint in effectwas to prevent Cutler from leaving her room.At this point Respondent rested.C. General Counsel's RebuttalDarrel Ritchie testified on rebuttal for the GeneralCounsel. In substance she attested to the following. InAugust 1974, she became a permanent charge nurse forHolly Manor Nursing Home. However, she remained insaid position only until December 4, 1974, for on that dateRothman informed her that she was no longer a chargenurse but would revert to her status as a staff nurse.Nevertheless in this same conversation Rothman offeredher the position of "supervisor charge nurse," but did notmention whether it would be permanent or temporary.In March or April 1975, after Ritchie returned to workfollowing a disabling injury on December 8, 1974, Severa,assistant manager of nurses, offered her the position ofsupervisor charge nurse on a temporary basis. At the sametime Severa handed her a written note from Rothman,addressed to Ritchie, in which Rothman "confirmed"Ritchie's acceptance of said temporary supervisor chargenurse job. (See Resp. Exh. 16.) Since Ritchie was unable tosee Rothman personally, although she sought him, shewrote on said note, handed it back to Severa, andrequested Severa to give it to Rothman. In said noteRitchie desired to know what her new wages would be andadded, "I'll help you out and then you will replace me--thanks a lot." A few days later when Ritchie asked Severawhat Rothman had said about the note, Severa replied thatRothman "had thrown it in the garbage."Ritchie further testified that supervisor Ken Rothmantold her that the reason why Ritchie was to receive only a7-day, "as opposed to" a 10-day, vacation in 1975 "wasparagraph no. 7" in that division of the Respondent'smanual (G.C. Exh. 17) dealing with fringe benefits.Ritchie stated that she was uncertain whether she madethe circles and underlines on Rothman's note to her (Resp.Exh. 16), but the ink writing thereon was hers. And she alsoasserted that after she wrote on said Respondent's Exhibit16 she did not fill the position of charge nurse orsupervisory charge nurse. However, she did fill the job ofcharge nurse for a while until December 4, 1974. And shewas informed, at some time while she worked as suchcharge nurse, that she would be paid for her lunchtime assuch charge nurse. However, on redirect, Ritchie claimedthat it was her "understanding" that all charge nurses werepaid for their lunch periods, so that her payment for suchperiod "wasn't an individual pay increase" for her.Gabrielle Wicklow was recalled as a rebuttal witness forthe General Counsel. She testified further substantially asfollows. Respondent posted an "open letter to the unionrepresentative, Mrs. Wicklow" on its bulletin board on orabout April 25, 1975. (See G.C. Exh. 13.) In it Respondentclaims, among other things, that Wicklow has "given usyour letter of resignation because you too will be a mother445 DECISIONS OF NATIONAL LABOR RELATIONS BOARD...." But Wicklow did not receive such letter. However,she did receive a letter from Rothman on April 28, 1975,stating "We accept your resignation from employ hereeffective the end of your shift on April 27, 1975."Wicklow was present when Irving Rothman on Decem-ber 4, 1974, offered Ritchie the position of supervisorcharge nurse at a time when Ritchie "was already chargenurse." During this conversation Rothman explained theduties of a supervisor charge nurse and that such nursewould be paid for her lunchtime and coffeebreaks. He alsorequested Ritchie to sign "a piece of paper" if she acceptedthis position and stated that by accepting she would be"exempt from the union." When Wicklow asked "whatwould happen" if she signed a paper accepting such aposition he replied that "it would make you [Wicklow]exempt from the nursing union." Ritchie was not made asupervisor charge nurse but did receive the position of staffnurse on this occasion.Continuing, Wicklow testified that as a private nurse forCutler she received instructions to write on the nurses'notes or charts only "significant findings," and she didreport the same in writing thereon. And such "significantfindings" were to be reported by her to the head nurse. Butshe insisted she was never told by any supervisor or IrvingRothman to make daily notations on such nurses' notes forCutler. The foregoing identical policy was in effect for staffnurses also. Wicklow acted as Cutler's private nurse fromFebruary 2 to May 12, 1975, but only on those days whenshe was not employed by Respondent; i.e., she workedonly I or 2 days a week taking care of Cutler as Cutler'sprivate nurse. But with respect to medicare patients thepolicy in effect required nurses "to have charting everydayon their patients."Continuing, Wicklow stated that the south wing's headnurse "would oversee all the patients" in Respondent'ssouth wing, "including Mrs. Cutler, even when I [Wicklow]was on duty." (Cutler was a patient in said south wing.)Finally, Wicklow asserted that in addition to "significantfindings" she was required only to make monthly summar-ies on the charts of patients known as nurses' notes.Wicklow stated that when she commenced private nurseduty work for Cutler that occurred "approximately [at] thesame time when [Wicklow's] hours of employment were...reduced." However, Wicklow did not work for Cutleron every day that Wicklow was not scheduled to work as astaff nurse for Holly Manor, so that there were days whenWicklow neither worked for Holly Manor nor for Cutler.Generally, Wicklow served as a private duty nurse forCutler "two, one, two, sometimes three days a week."As Cutler's private duty nurse Wicklow charted "allsignificant findings" and also reported "significant facts"regarding Cutler's health to the head nurse pursuant toWicklow's "understanding that that was [her] professionalduty as well as the practice and policy of the nursinghome." In addition Wicklow also "made entries on thenurses' notes" pertaining to Cutler. Wicklow made saidlatter entries occasionally, but voluntarily, and also whenthe head nurse requested Wicklow to do so because thehead nurse on such occasions said to Wicklow, "I don'thave the time to chart it myself." Wicklow described someof the entries she made on said chart of Cutler which werenot "significant," but admitted that sometimes the samenonsignificant event which was recorded would not berecorded if it occurred again at another time.D. Allegations in the Complaint Which AreAdmittedRespondent has admitted, either in its answer, during thehearing, or in a motion filed after the hearing ended,certain allegations in the complaint. Consequently, I findthe following as facts:1. All aides, orderlies, maintenance employees, house-keeping employees, laundry employees, dietary and kitch-en employees, and ward clerks employed at Respondent'snursing home, but excluding all office clericals, profession-al employees, registered nurses, licensed practical nurses,guards, and supervisors as defined in the Act constitute aunit appropriate for the purposes of collective bargaining.2. Local 286 was certified on September 30, 1974, as theexclusive collective-bargaining representative of the forego-ing employees after a majority of them designated it torepresent them in an election held on September 13, 1974.As a result Local 286 has been such bargaining representa-tive since said September 13.3. All registered nurses and licensed practical nursesemployed at Respondent's nursing home, but excluding allaides, orderlies, maintenance employees, housekeepingemployees, laundry employees, dietary and kitchen em-ployees, ward clerks, office clericals, guards, and supervi-sors as defined in the Act constitute a unit appropriate forthe purposes of collective bargaining.4. Local 286 was certified on September 30, 1974, as theexclusive collective-bargaining representative of the em-ployees in paragraph 3, above, after a majority of themdesignated it to represent them in an election held onSeptember 13, 1974; and it has been such bargaining agentsince said September 13.5. In or about December 1974, Respondent unilaterallygranted a wage increase to the employees in the two unitsdescribed above in violation of Section 8(aX5) and (1) ofthe Act.6. Between October 1974 and June 1975, Respondentunilaterally changed working conditions of the employeesin the two units described above with regard to punching inand out for their break periods and lunch periods, sickleave, vacations, earning of fringe benefits, and other termsand conditions of employment, contrary to the provisionsof Section 8(aX5) and (1) of the Act.7. Since October 1974, Respondent has issued warningnotices to its employees for failing to punch in and out inaccordance with the unilateral change set out in paragraph6, supra, contrary to the provisions of Section 8(a)(1) of theAct.8. About November 19, 1974, Respondent unilaterallycreated a new job classification of supervisor charge nurseand refused to recognize Local 286 as the bargainingrepresentative of such nurses notwithstanding that employ-ees so classified have continued to perform the samenonsupervisory duties as they performed prior to being soclassified, contrary to the provisions of Section 8(a)(5) and(1) of the Act. HOLLY MANOR NURSING HOME9. On or about December 20, 1974, and other datesafter September 13, 1974, Respondent bargained directlyand individually with employees in the two units describedabove in paragraphs I and 3, concerning rates of pay,wage, hours of employment, and other terms and condi-tions of employment, contrary to the provisions of Section8(a)(5) and (1) of the Act.10. On January 19, 1976, Respondent and Local 286executed a collective-bargaining agreement effective fromSeptember 22, 1975, to September 21, 1976, coveringRespondent's employees in two separate collective-bar-gaining units as set forth in paragraphs I and 3, supra, inthis subsection III, D of the decision.In view of this fact I have not mentioned the admittedfact in the preceding paragraph in the Conclusions of Law,infra.11. Since on or about September 10, 1974, Respondenthas negotiated with Local 286 in bad faith and with nointention of entering into any final or binding collective-bargaining agreement, in violation of Section 8(a)(5) and(1) of the Act. But see preceding paragraph 10.E. Findings and Discussion on Contested IssuesI. As to the discharge of Gabrielle WicklowOn April 28, 1975, Wicklow received a letter from IrvingRothman stating that "we accept your resignation fromemploy here effective the end of your shift on April 27,1975." (See G.C. Exh. 14.) 1 find that this amounted to adischarge, as I find, crediting Wicklow, that she never toldRothman or any other supervisor that she was resigning,and that she had only asked for maternity leave after shebecame pregnant. (See G.C. Exh. 12 for such request.) It istrue that Rothman testified that Wicklow's supervisor,Doherty, informed him that Wicklow had told Dohertythat Wicklow was resigning. But since Wicklow had writtento Respondent on April 12 that she was beginning a"maternity leave of absence commencing on April 28" (seeG.C. Exh. 12), Rothman was under an obligation toascertain from Wicklow whether Wicklow was resigning,especially since said General Counsel's Exhibit 12 states"during my leave of absence I will continue to regardmyself as an employee of the nursing home." Rothman'sfailing to make such inquiry warrants the inference, and Idraw it, that Rothman was in fact discharging Wicklowwhen he sent her General Counsel's Exhibit 14.And I further find that Rothman discharged Wicklowbecause she had engaged in union activities and that hisassertion in General Counsel's Exhibit 14 and also inGeneral Counsel's Exhibit 13 that she was resigning is apretext. This ultimate finding is based on the entire recordand the following subsidiary findings, which I hereby findas facts.(a) Rothman entertained union animus. This alone, ofcourse, establishes nothing especially since Section 8(c) ofthe Act explicitly states that the expression of views neitherconstitutes, nor is evidence of, an unfair labor practice.Nevertheless such animus may be evaluated with otherfacts in determining the true reason inspiring a discharge.N.L.R.B. v. Georgia Rug Mill, 308 F.2d 89, 91 (C.A. 5,1962); Maphis Chapman Corporation v. N. LR.B., 368 F.2d298, 304 (C.A. 4, 1966).(b) Rothman had knowledge of Wicklow's union activity.Not only did he testify to this effect, but he so stated in an"open letter" he posted on Respondent's bulletin board inwhich he refers to Wicklow (but not by name) "as a unionorganizer" and "as our official union representative [whohas ] given us your letter of resignation because you too willbe a mother." (See G.C. Exh. 13.) And he knew that shedistributed union leaflets, a protected activity. AmericanMotors Corporation, 214 NLRB 455 (1974), enfd. 525 F.2d695 (C.A. 7, 1975).(c) Wicklow was quite active as a union supporter, andRothman was aware of this. Not only did Rothman knowthat Wicklow distributed union leaflets at the nursinghome's parking lot, but he also referred to her as a "unionorganizer" and "our official union representative" in theaforesaid "open letter" which he posted. (See G.C. Exhibit13.) Distributing union leaflets is protected by the Act.American Motors Corporation, supra. Cf. GTE Lenkurt,Incorporated 204 NLRB 921 (1973); M Restaurants, Incor-porated, d/b/a The Mandarin, 221 NLRB 264 (1975).(d) Rothman praised Wicklow as a nurse. Hence it isdifficult to comprehend why he dismissed such a goodnurse unless some other motive entered into his decision tolet her go. I find that such other motive was a desire toterminate an employee active in the union movement at thenursing home and thus discourage other employees frombeing interested in the union. "Obviously the discharge of aleading union advocate is a most effective method ofundermining a union organizational effort." N.LR.B. v.Longhorn Transfer Service, Inc., 346 F.2d 1003, 1006 (C.A.5, 1965).(e) Since I have found that Wicklow did not offer toresign I further find that Rothman gave a false reason bywriting her that he was accepting her resignation. Giving afalse reason warrants the inference, which I draw, that thetrue reason was union activity by Wicklow. Joseph Antell,Inc. v. N.LR.B., 358 F.2d 880, 883 (C.A. 1, 1966); SterlingA luminum Co., a Division of Federal-Mogul v. N. L. R. B., 391F.2d 713, 723 (C.A. 8, 1968). Such union activity byWicklow irritated Rothman for I find, crediting Wicklow,that in August 1974, he told her that her "union ...agitating would be a black mark against her nursingcareer," that he hoped she would "become pregnant andget out of the nursing profession entirely," and that herunion activity "was a direct threat on [her] career."(f) It is not necessary that union activity be the onlyreason responsible for Wicklow's discharge. It is sufficientin finding her termination to be unlawful that her unionactivity is a motivating or substantial ground for herdismissal. N.L.RtB. v. Lexington Chair Company, 361 F.2d283, 295 (C.A. 4, 1966); Betts Baking Co., Inc. v. N.LR.B.,380 F.2d 199, 204 (C.A. 10, 1967). And I expressly find thather union activity was a substantial, although not necessar-ily the only, ground leading to her discharge.(g) Finally, although of minor significance, I find thatWicklow was abruptly discharged. This is also an elementwhich may be considered in arriving at the conclusion thatWicklow was terminated for her union activity. N. L R. B. v.447 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMontgomery Ward & Co., Inc., 242 F.2d 497, 502 (C.A. 2,1957), cert. denied 355 U.S. 829.The foregoing discharge of Wicklow contravenes Section8(a)(3) and (1) of the Act, and I so find.2. As to Wicklow's termination as a private nurseThe complaint in paragraphs 33, 34, and 37 alleges thatIrving Rothman "attempted to cause and thereafter didcause the termination of Gabrielle Wicklow as a privateduty nurse" in violation of Section 8(a)(3) and (4) of theAct. But I find, crediting Newton Cutler, that he hiredWicklow to take care of his mother while his mother was apatient in Respondent's nursing home. And I find, credit-ing Newton, that Rothman in early May 1975 askedNewton to dismiss Wicklow from Newton's employ be-cause Wicklow was using Cutler's time "in part to distrib-ute leaflets on other nurses' cars." Notwithstanding thatNewton replied that he considered Wicklow an "excellent"nurse who was giving his mother "very good care,"Rothman described Wicklow as a "nuisance" by distrib-uting such union leaflets. Yet Rothman agreed withNewton that Wicklow was a good nurse in this conversa-tion. Nevertheless, Newton did not dismiss Wicklow then.However, some time later in May, Rothman telephonedCutler that Rothman had forbidden Wicklow to enter thepremises of Respondent's nursing home. (See G.C. Exh. 15,dated May 12, 1975, for Rothman's notice to Wicklow tostay off the premises and that Wicklow "will be prosecutedas a trespasser if [she] disregards this notice.") As a resultNewton immediately ceased employing Wicklow as aprivate duty nurse for his mother.Upon the foregoing facts I find no violation of the Act byRespondent, although I further find that Wicklow's unionactivities caused Rothman to ask Newton to cease usingWicklow. See GTE Lenkurt, supra. There are two reasonsfor this finding. In the first place, although the record isskimpy on this issue, I find that Wicklow was an indepen-dent contractor, and not an employee of Newton, in actingas a private duty nurse for Newton's mother. As suchindependent contractor Wicklow is not protected bySection 8(a)(3) and (4) of the Act. But see Tri-CountyMedical Center, Inc., 222 NLRB 1089 (1976), which mayindicate Wicklow may be an employee of Respondent.Secondly, even if it is found that Wicklow was anemployee of Newton I am of the opinion that Rothmanmay unlawfully bar Wicklow in the capacity of anotherperson's employee from entering the nursing home regard-less of the ground upon which such exclusion is based.But see St. John's Hospital and School of Nursing, Inc., 222NLRB 1150 (1976). Cf. Hudgens v. N. L R.B., 422 U.S. 1005(1975). This is because Rothman may impose any condi-tion he wants upon the right of a person not in Respon-dent's employ to enter upon the premises of the nursinghome. This follows because said home is not a place whichthe public may enter as a matter of right as in the case ofentering a government building or using a public highway.However, I desire to make it clear that I do find thatRothman did cause Newton to discharge Wicklow becauseWicklow distributed union leaflets in the parking area ofRespondent's nursing home and that, if such conductcontravenes the Act, it violates Section 8(a)(3) and (1)thereof. Cf. Tri-County Medical Center, supra, and casesthere cited; Clear Lake Hospital, 223 NLRB 1 (1976);National Nursing Home Consultants, Inc., d/b/a ClermontNursing and Convalescent Home, 223 NLRB 13, 14 (1976),St. John's Hospital, supra. But I expressly find thatRothman did not cause Wicklow's dismissal because "shefiled charges and gave testimony under the Act," as allegedin paragraph 37 of the complaint, absent evidence warrant-ing such a finding. No such evidence was presented at thehearing. Hence, I find that on this aspect of the caseSection 8(a)(4) of the Act has not been transgressed even ifWicklow is found to be an employee of Newton.3. As to requiring a physician's statement fromWicklowIn April 1975, when Nurse Gabrielle Wicklow was in herthird month of pregnancy, Supervisor Kenneth Rothmaninformed her that she would be suspended unless sheproduced her physician's written statement that she wasthen able to work. Also in April, Supervisor Dohertyinformed Wicklow to the same effect, and Irving Rothmanreminded her by letter to obtain such a note. (See G.C.Exh. 11.) But I find, crediting Wicklow, that Respondent'spolicy did not require a pregnant employee to producesuch a physician's note until the employee reached her fifthmonth of pregnancy.The foregoing untimely request for a physician's notefrom Wicklow is alleged in the complaint to violate Section8(a)(1), (3), and (4) of the Act. No evidence in the recordsupports the contention that said physician's note wasrequired "because she gave testimony under the Act" asclaimed in paragraph 34 of the complaint. Accordingly, Ifind that Section 8(a)(4) of the complaint was not trans-gressed by such request.On the other hand it is reasonable to infer-and I doso-that Respondent required such note as part of itsharassment of Wicklow for espousing the union. Hence Ifind it is forbidden by Section 8(a)(3) and (1) of the Act.However, I wish to state that this in itself is not a seriousmatter and believe it would not be enough to warrant aBoard order enjoining such action. Only because I find it ispart of the demonstrated antipathy of Respondent tohaving a union in its nursing home said conduct may beconsidered as a component of said antipathy.4. As to a warning notice to WicklowOn November 11, 1974, Respondent gave nurse Gabri-elle Wicklow a written notice warning her "to cease usingthe time and facilities of this nursing home for any outsideactivities whatsoever ...and the innumerable interrup-tions of assignments while you 'unionize' the staff you workwith." (See G.C. Exh. 16.) I credit Wicklow that the onlyother employee who received a similar warning notice wasNurse Ritchie. Elsewhere herein I find that Ritchie was anactive supporter of the union. And I find, creditingWicklow, that she used the nursing home's "intercom ortelephone system" only in connection with her officialduties as a nurse. Further, I find that other employees,including supervisors, used said intercom for personalmatters. HOLLY MANOR NURSING HOMESince I have found that Respondent was aware ofWicklow's union activity, I further find that Respondentdiscriminated against her by denying her the use of theintercom for personal matters because she was a strongunion supporter. Such discrimination follows from the fact,which I find, that other employees (other than Ritchie) whoused said intercom were not given warning notices.Consequently I find that General Counsel's Exhibit 16violates Section 8(a)(3) and (1) of the Act. But I furtherfind that said warning notice does not contravene Section8(a)(4) of the Act as set forth in paragraph 39 of thecomplaint.5. Providing Wicklow with less employment thanshe normally would have receivedNurse Gabrielle Wicklow was hired originally to work 4days a week. In early February 1975, however, her workingtime was reduced to 3 days a week and soon to 2 days aweek. Nevertheless, nurses with less seniority than Wick-low did not receive a cut in their working schedules, andduring this period three new nurses were hired, accordingto Wicklow, whom I credit. It is true that Irving Rothmantold Wicklow that her working schedule was reduced onaccount of the "financial condition of the nursing home,"but even assuming such financial condition of the nursinghome to be a fact I find that ignoring Wicklow's seniority,as well as such hiring of more nurses, warrants theinference, which I draw, that Wicklow was so reduced inher work schedule because of her union activity. Thisinference arises because no adequate explanation has beenoffered why nurses with less seniority did not suffer a cut inworking time and indeed why additional nurses were hired.Although I find that said reduction constitutes a viola-tion of Section 8(a)(3) and (1) of the Act, I further find thatthe record is barren of evidence that it also contravenesSection 8(a)(4) thereof as set forth in paragraphs 37 and 39of the complaint. Hence I find no violation of Section8(a)(4) of the Act in such conduct of Respondent.6. Reducing Mary Cole's working scheduleCole was hired in April 1973 to work 3 days a week at thenursing home, but this was reduced to 2 days a week in lateNovember 1974. Irving Rothman told her "economicreasons" required this. Notwithstanding that I have foundthat Respondent was antiunion, I find that this hostility tounions did not enter into the decision to shorten Cole'sworking schedule. Therefore, I find no violation of the Actby such cut in her workweek.The foregoing finding is derived from the facts, which Ifind, that (a) Cole was not an active union supporter, and(b) in December 1974, Respondent gave Cole more than 2days a week to "fill in for" nurse Ritchie when Ritchie wasout of work because of a back injury. If Respondent wasmotivated by antipathy to the union in reducing Cole'sworkweek, it is difficult to comprehend why Respondenthad Cole's 3-day week restored when Ritchie becamedisabled.In arriving at the conclusion that no violation of the Actoccurred when Cole's workweek was diminished I have notoverlooked the fact, which I find, that three new nurseswere hired after her weekly working days were lessened.But said new nurses, according to Cole, worked on the"late shifts" whereas Cole was appointed to work on the"day shift." Hence I find that Cole was not discriminatedagainst when such new nurses were taken on.Cole also testified, and I credit her, that she used thenursing home's intercom telephone for personal matters,and that although Supervisors Doherty and Severa knewthis, Cole was not disciplined, admonished, or given awarning for utilizing such intercom for her personalmatters. Further, Cole also creditably testified that it was"a common practice" for nurses to use such intercom forpurposes unconnected with their work. I have taken Cole'saforesaid credited testimony into consideration in findingthat the warnings, set forth elsewhere herein, to Wicklowand Ritchie for using the intercom for personal affairs werediscriminatory because only they were given warningstherefor.7. Reducing the work schedule of Delori SowardsSowards was hired by Respondent in February 1974 towork as a registered nurse in Respondent's nursing home.Her work schedule required her to work 3 days one weekand 4 the next. However, in October 1974, her weeklyworking days were reduced to 3 days every week. Supervi-sor Severa explained to Sowards that some decreases hadto be made in schedules because of "budgeting problems."Shortly after December 10, 1974, the schedule of Sowardswas further diminished whereby she worked but 2 days aweek. On this occasion Severa told Sowards that Severahad to lessen the workweek because Irving Rothman haddirected Severa to cut the working schedules of certainpersons, one of whom was Sowards. However, on cross,Sowards admitted that from December 1974 to February1975, notwithstanding that her regular schedule called forher working but 2 days a week, she usually worked a thirdday a week "almost" every week "to cover sick time"although such third day "was never a scheduled day."Upon an appraisal of the entire record herein and thesubsidiary findings recited below, which I hereby find asfacts, I find that the reduction of Delori's workweek from 4days every other week to 3 days every week was discrimi-natory as was the reduction of her workweek from 3 daysto 2 days.(a) Respondent presented no reliable evidence as to what"budgeting problems" compelled it to reduce Delori'sworkweek. Even if such problems existed, Respondent hasnot explained why Delori was the first nurse to be so cutback notwithstanding other nurses with less seniority werenot so reduced before Delori. I infer that Delori was soreduced because of her support of the union. It is true, andI find, that the record does not disclose affirmativeevidence indicating that Respondent had knowledge thatDelori favored the union. But the inference is warrantedthat Respondent was aware that she favored the unionbecause of two facts which I find by crediting Delori.(1) Crediting Delori, I find that in September 1974,Respondent's administrator, Irving Rothman, interrogatedher whether she thought the nurses would vote for theunion in the coming election. Her failure to reply indicatesthat he must have considered her prounion. This is because449 DECISIONS OF NATIONAL LABOR RELATIONS BOARDan employee who opposed the union, namely LorraineLauenstein, did not have her work schedule reduced.(2) And I find that Administrator Rothman knew thatLorraine was antiunion as I find that she reported to himthat Wicklow was using the telephone to communicate onunion matters with the union and with employees. In oneof said calls of Wicklow before November 11, 1974,according to Lorraine, Wicklow asked Sowards to attend aunion meeting, and Lorraine reported this to Rothman.(b) And I find that reducing Delori's working week to 2days a week was discriminatory as I draw the inferencethat this was done because Sowards was an "activealternate" member of the union's negotiating team andattended the first bargaining session held on December 10,1974. However, notwithstanding that Delori's 3 days aweek work schedule was reduced to 2 days a week, I findthat she often worked 3 days a week during this period. Butshe so worked a third day only when someone was out sick,so that Respondent had to employ her on such third day,and not because her schedule called for 3 days a week.Further, Sowards used Respondent's photocopy machineto the knowledge of one of the office personnel. And shedaily used its intercom for personal matters sometimes tothe knowledge of Supervisors Doherty and Severa. YetDelori never received warning notices for such conduct. Ihave considered this disparate treatment of Wicklow andRitchie in finding that Respondent discriminated againstWicklow and Ritchie in issuing warning notices to them forusing the intercom on personal matters.8. Alleged violations as to Darrel Ritchie(a) Withholding job evaluations from RitchieAlthough Darrel was hired as a nurse in March 1974, thecomplaint alleges that, in November and December 1974,Respondent "discriminatorily" withheld job evaluationsfrom her. She further testified that she saw such anevaluation dated November 25, 1974, for the first timeduring the hearing of this case. But she also testified that inthe past she had been shown written evaluations of herwork and was "permitted to write any comments" on them.In my opinion it has not been shown that these twoevaluations were withheld from Darrel because of herunion activity although I find that she did engage in suchactivity. This is because I find, crediting Darrel, that sheengaged in union activity during the summer of 1974, and Iinfer that she was given evaluations prior to November1974. Said inference results from her own testimony that"in the past" prior to said November she was shownwritten evaluations of her work performance. Since shereceived evaluations during the period she engaged inunion activity preceding November 1974, 1 am unable toinfer that after said union activity ceased her workevaluations were withheld from her for engaging in suchpast union activity.(b) Serving Ritchie with warning noticesOn November 11, 1974, Ritchie received two warningnotices, one accusing her of accompanying in the nursinghome "unauthorized individuals representing Local 286"(see G.C. Exh. 18), and the other claiming that she usedRespondent's intercom system and photo-copier for per-sonal reasons. As to the former (i.e., G.C. Exh. 18), I findthat, crediting her, all she did was to greet such unionofficials when they came into the building as she wasproceeding down the hallway towards her work station inthe north wing and that they walked a short distance withher although she neither invited nor encouraged them toaccompany her. I find such warning notice is discriminato-ry because no effort was made by Respondent to ascertainfrom Ritchie to relate her version of this incident. Failureto ask her for her story warrants the inference, which Idraw, that such failure was motivated by the anti-unionhostility of Respondent. And I further find that Respon-dent knew that Ritchie was a strong union supporter.As to the latter (General Counsel's Exhibit No. 19) I findthat Ritchie did use the intercom and photo-copier forpersonal matters, but I further find that she received thewarning notice because she was a union supporter. Sinceemployees (other than Wicklow, a strong union adherent)using such intercom for personal affairs were not givenwarning notices, I find such disparate treatment of Ritchieis discriminatory within the scope of Section 8(aX3) and (1)of the Act. Also, I find that Supervisor Severa not onlyallowed Ritchie to use the photo-copier but actuallyshowed her how to operate it. Hence I find Respondent ineffect did not object to her using it, so that giving her awarning notice was discriminatory under Section 8(aX3)and (I) of the Act.(c) Requesting Ritchie to execute a new applicationfor employmentNurse Ritchie was injured on the job on December 8,1974, and remained out of work as a result thereof untilFebruary 10, 1975. In April 1975 she was requested byRespondent to submit a new application for employment,but she refused. Although Administrator Rothman ex-plained to her that it was Respondent's policy to ask forsuch new applications from employees who remained "outon leave as long as [she] was," Ritchie refused a secondtime a few days later to sign such an application.It is contended that such request by Respondent wasdiscriminatory within the contemplation of Section 8(aX3)and (I) of the Act. But I find that such conduct byRespondent does not contravene the Act. This is because Ifind that said policy of Respondent was applied to allemployees, regardless of whether they were for the union ornot, so that I find no disparate application of it to prounionemployees. And I further find nothing discriminatoryabout such policy as I find an employer may lawfully askemployees out of work for extended periods of time tobring their employment applications up to date. Conse-quently, I shall recommend that this part of the complaintbe dismissed.(d) As to reducing Ritchie's payIn August 1974 Ritchie was promoted from staff nurse tocharge nurse of the north wing. As such charge nurse shewas paid for her lunchtime. But, in December, Ritchieturned down an appointment as a supervisor charge nurse,450 HOLLY MANOR NURSING HOMEa position with "additional responsibilities." This causedAdministrator Rothman to inform her that if she did notsign a paper accepting the supervisor nurse job she couldno longer be in charge of the north wing. As she refused tosign said paper Ritchie was returned to her former job ofstaff nurse, and as such staff nurse was no longercompensated for her lunch period.It is contended in paragraphs 24, 35, and 38 of thecomplaint that the foregoing failure to pay Ritchie for herlunch period effected a discriminatory decrease in her rateof pay, and that such decrease was an unfair labor practicewithin the scope of Section 8(a)(3) and (1) of the Act.However, I find no violation of the Act in such decrease asit resulted solely because Ritchie declined a promotion andthus returned to the status of a staff nurse. But since nostaff nurses were compensated for their lunch periods I findno disparate treatment of Ritchie in this respect. Hence Ishall recommend that this phase of the complaint bedismissed.(e) Withholding a wage increase from RitchieIn subsection (d), supra, I have found that Ritchiereverted to the position of staff nurse from that of chargenurse of the north wing. Paragraph 23 of the complaintalleges that by such demotion of Ritchie Respondentdiscriminatorily withheld a wage increase from Ritchie. Itis true, and I find, that causing Ritchie to resume theposition of staff nurse constitutes a demotion so that, as theGeneral Counsel contends, her wages became less. Thequestion then is, was such demotion discriminatory?It is my opinion, and I find, that the foregoing demotionwas prompted by antiunion hostility and, therefore, wasdiscriminatory. This finding is based on the fact, which Ifind, that such demotion was made not because Ritchie'swork was unsatisfactory, for Respondent's supervisors,according to Ritchie, whom I credit on this issue, told hershe was a good nurse. Rather, I find that Ritchie wasdemoted because she refused to accept a position assupervisor charge nurse which would render her ineligibleto be a member of the union because such a position wasnot in the unit represented by the union. As suchSupervisor Ritchie would have to cease supporting theunion.Although I recognize that Respondent as an employercould demote Ritchie for lawful reasons I find that did notoccur under the circumstances disclosed by the record. ForI find, crediting Ritchie, that Irving Rothman told her thatshe and Wicklow were two of the most competent nurseshe had ever met. Hence I find that her demotion was notinduced by her lack of ability since Rothman told her shehad ability. And I find that Respondent knew that Ritchiewas active on behalf of the union. Accordingly, I find thatcausing Ritchie to lose her job as a charge nurse resultedfrom antiunion motives so that reducing her to a staff nurseviolated Section 8(a)(3) and (I) of the Act.There seems to be no inconsistency, in my opinion,between the foregoing finding and the finding in subsection(d), supra, that no violation of the Act occurred whenRitchie was not paid for her lunchtime as a staff nurse,since I have found that all staff nurses received nocompensation for their lunch periods. It is the demotion tostaff nurse which I have found to be discriminatory andnot the loss of the paid lunchtime.(f) Refusing to reemploy Ritchie between January 30and February 10, 1975As found above Ritchie received a disabling injury atwork and was out of work, receiving workman's compensa-tion, beginning December 8, 1974. On January 28, 1975,Ritchie telephoned Supervisor Severa that she was well andwould resume working on February 4. Severa replied, "Allright," and added that Irving Rothman would be soinformed by her. But on January 30 Supervisor Dohertytelephoned Ritchie that since the "work schedule is alreadyup" Doherty could not use her and would call her "whenthey could use her." The foregoing findings are the result ofcrediting Ritchie on this aspect of the case. Ritchie did notreturn to work until February 10.Upon an assessment of the record on this issue I am ofthe opinion, and find, that Ritchie was discriminatedagainst by not being recalled to work on February 4, andthat such discrimination was motivated by Respondent'santipathy to Ritchie's union activity. This is because I findthree subsidiary facts which warrant the finding of discrim-ination.(1) In the first place, Severa explicitly told Ritchie shecould come back to work on February 4 and did notmention any obstacles thereto, such as the work schedulebeing up already.(2) Respondent's evidence shows that work schedules forany week are not posted until Wednesday or Thursday ofthe preceding week. Since January 28, 1975, was a TuesdayI find that the schedule for those to work on February 4had not been posted on said Tuesday. Further, I find,crediting Ritchie, that Doherty would call Ritchie "whenthey could use her." This last statement indicates thatDoherty was putting off Ritchie without stating whenRitchie could return. I find this was done because ofRespondent's antiunion attitude and its hostility towardsRitchie because she was an active supporter of the union.(3) According to Administrator Rothman, whom I creditin this respect, no employees were hired to substitute forRitchie while she was out on workmen's compensation,but, rather, "current employees" were assigned additionalhours to work Ritchie's hours while Ritchie remained outon said leave of absence. These "current employees" wereSowards, Cole, Ross, and Opalski, according to Rothman.Since these "current employees" worked additional hoursto make up for Ritchie's absence, it would not haveinconvenienced them to be deprived of such additionalhours for the week following January 28 even though theschedule of work for such week may have been posted onor before January 28. This convinces me, along with theother factors found above to have entered into the decisionnot to recall Ritchie to work on February 4, that Respon-dent's dislike of Ritchie's union activity substantiallymotivated the decision not to take her back on February 4.Accordingly, I find that such refusal to permit Ritchie toreturn to work on February 4 violated Section 8(a)(3) and(1) of the Act.451 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(g) Reducing Ritchie's vacation daysIn the summer of 1975 Ritchie was granted a 7-dayvacation although she believed she was entitled to 10 days.Administrator Rothman explained to her that Ritchiecould receive only 7 days under Respondent's policymanual, which is in evidence as General Counsel's Exhibit17. But said manual's method of how vacations would beearned was unilaterally changed without bargaining there-on with the union, as alleged in paragraph 14 of thecomplaint. The allegations of said paragraph 14 wereadmitted at the hearing. Hence I have disregarded suchmanual as supporting Respondent's contention that Rit-chie qualified only for a 7-day vacation.Since I credit Ritchie, I find that she was entitled to avacation of 10 days in 1975, especially since Respondenthas not presented any evidence which I have creditedindicating that, apart from the foregoing unilateral change,she was limited to 7 days. If material, I further find thatsuch limit as to Ritchie was imposed by Respondentbecause Ritchie was a strong advocate of the union. Thefinding in the preceding sentence has been made upon aninference that Respondent discriminated against strongsupporters of the union, and that the record warrants suchan inference.9. As to improper interrogation of employeesParagraph II of the complaint alleges that Respondentinterrogated its employees concerning their membership in,activities on behalf of, and sympathy for Local 286. TheGeneral Counsel's evidence, which I credit, on this issue issubstantially set forth here.Shortly before the election held on September 13, 1974,Assistant Director of Nursing Severa, a supervisor withinthe meaning of Section 2(11) of the Act, asked employeeMary Cole whether Cole was for the union or if Cole knewwho was for the union. About October or November,Severa inquired of Cole if Cole knew who was on thenegotiating committee. I find that such inquires contraveneSection 8(a)(1) of the Act. Such conduct by Severa is notmentioned in the complaint's said paragraph I 11, but it waslitigated at the hearing. However, said paragraph statesthat Irving Rothman engaged in such interrogatories. I findthat he did not. If the failure to name Severa in paragraph11 does not warrant the findings in the foregoing paragraphof this decision, then I recommend that paragraph 1 I of thecomplaint be dismissed.10. As to promising a wage increaseParagraph 13 of the complaint alleges that Respondentpromised its employees a wage increase on or aboutDecember 20, 1974, and paragraph 36 asserts that therebyRespondent refused to bargain with the union in violationof Section 8(a)(5) of the Act. According to the GeneralCounsel's witness Gloria Speidell, whom I credit, Adminis-trator Rothman addressed the nurses on December 20,telling them they all received a 5-cent-an-hour raise, andthat he would have to give them a 40-cent-an-hour increaseat the end of January 1975, when the contract with theunion would be signed. Speidell further testified that shelearned on December 21, 1974, that "everybody had beengiven a 5 cents raise" by Respondent.On the basis of Speidell's above testimony I find thatRespondent, at a time when the Union was the certifiedcollective-bargaining representative of the nurses and theother employees involved, granted said employees andnurses a 5-cent-an-hour increase in wages without bargain-ing with the union on such raise. Patently an increase inwages is a compulsory subject of bargaining with the unionas its certified majority standing still was in effect.Consequently, I find that this unilateral increase byRespondent contravenes Section 8(a)(5) of the Act. It alsoviolates Section 8(a)(1) of the Act as alleged in paragraph38 of the complaint.A difficult question arises as to whether Rothman'sstatement to the nurses that "he would have to give [them]a 40 cents raise ...when the union contract was signed...at the end of January" 1975 also amounts to a promiseof a unilateral pay raise violating Section 8(a)(5) of the Act.Since a bargaining session with the union had been held onDecember 10, 1974, but no contract had yet been agreedupon, it was incumbent upon Rothman to inform thenurses whether the parties had reached an accord on said40-cent-raise. Failure to make such a explanation warrantsthe inference that Rothman was promising them a 40-cent-an-hour increase on which he expected the union toconcur. But apparently the union had not agreed to suchraise since no contract had been signed "at the end ofJanuary" 1975 or at any time prior to the end of thehearing in this case on January 8, 1976.It would seem, and I find, that Rothman was by suchspeech to the nurses thereby promising a 40-cent raisewithout bargaining thereon with the union. And I furtherfind that such unilateral increase at a time when the unionwas lawfully designated and acting as the nurses' collec-tive-bargaining representative infringes Section 8(a)(5) and(1) of the Act.11. Threats to discharge employees if they gaveassistance or support to Local 286As found above, Rothman in May 1975 informed NurseWicklow not to enter the nursing home's premises becauseWicklow distributed union flyers when, according toRothman, she was "supposed to be caring for a client ofthis home." (See Resp. Exh. 17.) 1 expressly find that suchdistribution occurred after Wicklow's hours of duty incaring for said client had ended, so that Wicklow wasengaged in such conduct on her own time. However, sinceWicklow, as found elsewhere herein, was not an employeeof Respondent in caring for said client but instead was anindependent contractor performing services for such client,I find that no violation of the Act occurred in Rothman'sforegoing action towards Wicklow.It is true that paragraph 12 of the complaint alleges thatRothman's threats to discharge employees were madebetween September and December 1974. The above threatwas made to Wicklow in May 1975. But since such threatwas litigated at the hearing I find that I may decidewhether it violates the Act. And I find that, if Wicklow wasan employee of Respondent or such client when said threat452 HOLLY MANOR NURSING HOMEwas made, the threat contravenes Section 8(a)(1) of theAct.Respondent's Exhibit 18 interdicts soliciting or distrib-uting literature on behalf of any organization "on theground or within the Holly Manor Nursing Home" withoutthe prior written approval "of the Administration." I findthat this prohibition is broad enough to extend to anemployee's nonworking time. But the law is clear thatinhibiting an employee from distributing literature orsoliciting for a union during his or her nonworking timeviolates the Act. Accordingly, I find that said Exhibit 18violates Section 8(a)(1) of the Act. However, no threat ofdischarge is discernible in said Exhibit 18, so that I findthat it is not within the design or purpose of paragraph 12of the complaint which alleges a threat to dischargeemployees. Consequently I find that said Respondent'sExhibit 18 goes beyond said paragraph 12.But on November 11, 1974, Rothman wrote to NurseRitchie that she would be suspended or discharged if she"escorted or accompanied" officials of Local 286 who are"unauthorized ... throughout this facility." (See G.C.Exh. 18.) Said note further states that thereby Ritchiecaused a "loss of your time." I interpret said note toindicate that Ritchie should not aid or support the unionduring her working time. So construed I find that said notedoes not transcend the Act.Also on November 11, 1974, Rothman sent NurseWicklow a note identical in content to that given to Ritchieand described in the previous paragraph as GeneralCounsel's Exhibit 18. Said note to Wicklow is in evidenceas General Counsel's Exhibit 24. 1 find that the note toWicklow relates only to aid or support to the union duringthe time she is on duty as a nurse for Respondent.Consequently I find that the said General Counsel'sExhibit 24 does not violate the Act.12. Holding a meeting of employees to informthem how to file an RD petitionAt the hearing the General Counsel amended thecomplaint by adding a paragraph, 29(b), that on anunknown date during the months of June or August 1975,Respondent, by Irving Rothman, called a meeting of itsemployees for the purpose of informing them how theymight petition the National Labor Relations Board fordecertification election.According to General Counsel's witnesses Margo Szparaand Darrel Ritchie, whom I credit on this issue, saidmeeting was held in early July 1975. On this occasionRothman addressed the employees and then invited themto ask questions. In reply to a question from nurse HelenMartino he replied by reading from a letter which hereceived from counsel for the nursing home. (See Resp.Exh. 20, dated July 3, 1975.) Nothing in said lettertransgresses Section 8(a) of the Act, in my opinion, as itdoes no more than outline the law applicable to how longafter a valid election has been held by the N.L.R.B. apetition for a new election may be filed and when such newelection may be held. Correctly stating the law to employ-ees does constitute an unfair labor practice under the Act.In his reply to a question at said meeting by employeeHelen Martino a "petition" was also mentioned by Roth-man. This caused employee Lorraine Lauenstein to askhim how a petition could be obtained. He answered thatshe could obtain a petition after August 30 from theN.L.R.B. office in Newark, New Jersey, but that she couldnot pass it around on the nursing home's premises. SinceRothman did not in this reply himself initiate any move-ment to file a decertification petition, I find that hisanswering a question without suggesting that the employ-ees take any action does not amount to a violation of theAct. At most such answer does no more than inform suchemployee about N.L.R.B. procedures regarding such adecertification petition.Further, I find that, on Rothman's own testimony, hecame to said meeting expecting questions to be askedabout a decertification petition and that he was prepared toanswer such questions. Since Rothman did not initiate anymovement to encourage the filing of a decertificationpetition I find that his merely being prepared to answerquestions concerning such a petition does not rise to thestature of proposing or even endorsing such a petition.Consequently I find that neither scheduling said meetingexpecting decertification to be raised by employees, noranything he said at such meeting, contravenes the Act. AndI also find that Rothman occasionally held meetings ofemployees to discuss problems relating to their work.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, found to constitute unfair labor practices, occurringin connection with its operations described in section I,above, have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.v. THE REMEDYAs Respondent has been found to have engaged incertain unfair labor practices, I shall recommend that itcease and desist therefrom and that it take specificaffirmative action, as set forth below, designed to effectu-ate the policies of the Act.In view of the finding that Respondent discriminatedagainst Gabrielle Wicklow in discharging her and also inreducing Wicklow's work schedule; against Delori Sowardsin reducing Delori's workweek; against Darrel Ritchie bydemoting her to the position of staff nurse, by not lettingher return to work until February 10, 1975, when sheshould have been recalled to work on February 4, 1975,and by reducing her vacation days in the summer of 1975,it will be recommended that:(a) Respondent be ordered to offer Wicklow immediateand full reinstatement to her former position or, if such isnot available, one which is substantially equivalent thereto,without prejudice to her seniority and other rights andprivileges. It will be recommended also that she be madewhole for any loss of earnings suffered by reason of saiddischarge and also by reducing her work schedules.(b) Respondent compensate Sowards for any loss ofearnings suffered by reducing her workweek.453 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) Respondent reinstate Ritchie to her former positionof charge nurse and make her whole for any loss ofearnings suffered by reason of her demotion to the positionof staff nurse; and that Respondent also compensateRitchie for any loss of earnings suffered by not recallingher on February 4, 1975, and by reducing the number ofher vacation days in the summer of 1975.In making the foregoing employees whole Respondentshall pay each a sum of money equal to that which eachwould have earned as wages if the discrimination againsther had not been imposed, less the net earnings of eachduring such period. Such back pay, if any, is to becomputed on a quarterly basis in the manner set forth in F.W. Woolworth Company, 90 NLRB 289 (1950), with interestthereon at 6 percent calculated by the formula prescribedin Isis Plumbing & Heating Co., 138 NLRB 716 (1962). Itwill also be recommended that Respondent preserve andmake available to the Board or its agents, upon reasonablerequest, all pertinent records and data necessary to aid inanalyzing and ascertaining whatever back pay may be due.It will also be recommended that Respondent post appro-priate notices.The conduct of Respondent found to contravene the Actis serious enough to require a broad order by the Board.Accordingly, the Board's Order should be comprehensiveenough to prevent further infraction of the Act byRespondent in any manner. I shall so recommend.Upon the basis of the foregoing findings of fact and theentire record in this case, I make following:CONCLUSIONS OF LAWI. Local 286 is a labor organization within the meaningof Section 2(5) of the Act.2. Respondent is an employer within the meaning ofSection 2(2) and (14), and is engaged in commerce asdefined in Section 2(6) and (7), of the Act.3. By discriminating in regard (a) to the tenure ofemployment of Gabrielle Wicklow, by discharging her, andby reducing the number of days she worked each week; (b)to the work schedule of Delori Sowards by reducing thenumber of days she worked each week; (c) by demotingDarrel Ritchie from the position of charge nurse to that ofstaff nurse, by reducing her vacation days in 1975, and bynot reemploying her until February 10, 1975, when sheshould have been recalled on February 4, 1975, therebydiscouraging membership in Local 286, a labor organiza-tion, Respondent has engaged in unfair labor practicescontrary to the provisions of Section 8(a)(3) and (1) of theAct.4. By engaging in the conduct set forth in this para-graph Respondent has committed unfair labor practicesproscribed by Section 8(a)( 1) of the Act:(a) Issuing warning notices to its employees for failing topunch in and out contrary to a unilateral change inworking conditions.(b) Requiring Wicklow in her third month of pregnancy,rather than in the fifth, to produce a physician's statementthat she was able to continue to work. (This also violatesSection 8(a)(3) of the Act.)(c) Giving a warning notice to Wicklow and Ritchie forconduct for which other employees did not receive such anotice. (This also violates Section 8(a)3) of the Act.)(d) Coercively interrogating employees regarding theirand other employees' union sympathies and activities.5. By engaging in the following conduct Respondenthas transgressed Section 8(aX5) and (1) of the Act:(a) Unilaterally granting a wage increase to employees inthe two units represented by the union.(b) Unilaterally changing some working conditions ofemployment of the employees in the foregoing two units.(c) Unilaterally creating the job classification of supervi-sor charge nurse and refusing to recognize the union as thebargaining representative of supervisor charge nurses al-though they performed only nonsupervisory duties.(d) Bargaining directly and individually with employeesin the two units described above concerning bargainablematters.(e) Unilaterally granting a wage increase to employeesrepresented by the union.(f) Promising its nurses a 40-cent-an-hour increase inwages without bargaining thereon with Local 286, theircollective-bargaining representative.6. The following units each constitutes an appropriateunit for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.(a) All aides, orderlies, maintenance employees, house-keeping employees, laundry employees, dietary and kitch-en employees, and ward clerks employed at Respondent'sMendham location, but excluding all office clerical em-ployees, professional employees, registered nurses, licensedpractical nurses, guards and supervisors as defined in theAct. Cf. Valley Hospital, Ltd., 220 NLRB 1339, 1342 (1975).(b) All registered nurses and licensed practical nursesemployed at said Mendham location, but excluding allaides, orderlies, maintenance employees, housekeepingemployees, laundry employees, dietary and kitchen em-ployees, ward clerks, office clerical employees, guards, andsupervisors as defined in the Act. Cf. Trailback, Inc., 221NLRB 527 (1975).7. Respondent has not committed any other unfairlabor practice alleged in the complaint as amended.[Recommended Order omitted from publication.]454